UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10475 COUNTRY MUTUAL FUND TRUST (Exact name of registrant as specified in charter) 1705 Towanda Avenue Bloomington, IL 61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Avenue Bloomington, IL 61702 (Name and address of agent for service) Registrant's telephone number, including area code:1-800-245-2100 Date of fiscal year end: June 30, December 31 Date of reporting period: June 30, 2010 Name of Fund: COUNTRY GROWTH Period: July 1, 2009-June 2010 Company Name Meeting Date CUSIP Ticker MEDTRONIC, INC 8/27/2009 MDT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Management For 01. RICHARD H. ANDERSON For 02. VICTOR J. DZAU, M.D. For 03. WILLIAM A. HAWKINS For 04. SHIRLEY A. JACKSON, PHD For 05. DENISE M. O'LEARY For 06. ROBERT C. POZEN For 07. JEAN-PIERRE ROSSO For 08. JACK W. SCHULER for 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management for 3. TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 10,000,,000,000. Management For 4. TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 50,000,,000,000. Management Company Name Meeting Date CUSIP Ticker Darden Restaurants, INC 9/25/2009 DRI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Management For 01. LEONARD L. BERRY For 02. ODIE C. DONALD For 03. CHRISTOPHER J. FRALEIGH For 04. DAVID H. HUGHES For 05.CHARLES A LEDSINGER, JR For 06. WILLIAM M. LEWIS, JR. For 07. SENATOR CONNIE MACK III For 08. ANDREW H. (DREW) MADSEN For 09. CLARENCE OTIS, JR. For 10. MICHAEL D. ROSE For 11. MARIA A. SASTRE For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 30, 2010. Management Company Name Meeting Date CUSIP Ticker Fedex Corporation 9/28/2009 31428X106 FDX Vote MRV Proposal Proposed by Issuer or Security Holder For 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For 1B. ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For 1C. ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For 1D. ELECTION OF DIRECTOR: J.R. HYDE, III Management For 1E. ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Management For 1F. ELECTION OF DIRECTOR: STEVEN R. LORANGER Management For 1G. ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For 1H. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For 1I. ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For 1J. ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For 1K. ELECTION OF DIRECTOR: DAVID P. STEINER Management For 1L. ELECTION OF DIRECTOR: PAUL S. WALSH Management For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against 3. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Issuer Against 4. STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS. Issuer Against 5. STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER VOTE ON EXECUTIVE PAY. Issuer Against 6. STOCKHOLDER PROPOSAL REGARDING HEALTH CARE REFORM PRINCIPLES. Issuer Company Name Meeting Date CUSIP Ticker The Procter & Gamble Company 10/13/2009 PG Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: KENNETH I. CHENAULT MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: SCOTT D. COOK MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: RAJAT K. GUPTA MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: A.G. LAFLEY MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: CHARLES R. LEE MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: LYNN M. MARTIN MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: ROBERT A. MCDONALD MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: RALPH SNYDERMAN, M.D. MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: PATRICIA A. WOERTZ MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: ERNESTO ZEDILLO MANAGEMENT FOR 2. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR 3. AMEND THE COMPANY'S CODE OF REGULATIONS MANAGEMENT FOR 4. APPROVE THE PROCTER & GAMBLE 2 INCENTIVE COMPENSATION PLAN MANAGEMENT AGAINST 5. SHAREHOLDER PROPOSAL #1 - CUMULATIVE VOTING ISSUER AGAINST 6. SHAREHOLDER PROPOSAL #2 - ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date CUSIP Ticker Archer-Daniels-Midland Company 11/5/2009 ADM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: G.W. BUCKLEY MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: M.H. CARTER MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: D.E. FELSINGER MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: V.F. HAYNES MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: A. MACIEL MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: P.J. MOORE MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: T.F. O'NEILL MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: K.R. WESTBROOK MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: P.A. WOERTZ MANAGEMENT FOR 02. ADOPT THE ARCHER-DANIELS-MIDLAND COMPANY 2009 INCENTIVE COMPENSATION PLAN. MANAGEMENT FOR 03. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2010. MANAGEMENT AGAINST 04. ADOPT STOCKHOLDER'S PROPOSAL REGARDING GLOBAL HUMAN RIGHTS STANDARDS. ISSUER Company Name Meeting Date CUSIP Ticker Cisco System, Inc 11/12/2009 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: LARRY R. CARTER MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JOHN T. CHAMBERS MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: BRIAN L. HALLA MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: RODERICK C. MCGEARY MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: MICHAEL K. POWELL MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: ARUN SARIN MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: STEVEN M. WEST MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: JERRY YANG MANAGEMENT FOR 02. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. MANAGEMENT FOR 03. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. MANAGEMENT FOR 04. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. MANAGEMENT AGAINST 05. PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. ISSUER AGAINST 06. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. ISSUER AGAINST 07. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. ISSUER Company Name Meeting Date CUSIP Ticker SYSCO CORPORATION 11/18/2009 SYY Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: JONATHAN GOLDEN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: JOSEPH A. HAFNER.JR. MANAGEMENT FOR 1C. ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: NANCY S.NEWCOMB MANAGEMENT FOR 1D. ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: KENNETH F.SPITLER MANAGEMENT FOR 02. TO APPROVE THE 2009 NON-EMPLOYEE DIRECTORS STOCK PLAN. MANAGEMENT FOR 03. TO AUTHORIZE AMENDMENTS TO SYSCO'S 2007 STOCK INCENTIVE PLAN, AS AMENDED. MANAGEMENT FOR 04. TO APPROVE THE MATERIAL TERMS OF, AND THE PAYMENT OF COMPENSATION TO CERTAIN EXECUTIVE OFFICERS PURSUANT TO, THE 2009 MANAGEMENT INCENTIVE PLAN, SO THAT THE DEDUCTIBILITY OF SUCH COMPENSATION WILL NOT BE LIMITED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. MANAGEMENT FOR 05. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2010. MANAGEMENT FOR 06. TO CONSIDER AND APPROVE AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES. MANAGEMENT AGAINST 07. TO CONSIDER A STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD OF DIRECTORS ADOPT CERTAIN PRINCIPLES FOR HEALTH CARE REFORM. ISSUER Company Name Meeting Date CUSIP Ticker MICROSOFT CORPORATION 11/19/2009 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. ELECTION OF DIRECTOR: WILLIAM H. GATES III MANAGEMENT FOR 02. ELECTION OF DIRECTOR: STEVEN A. BALLMER MANAGEMENT FOR 03. ELECTION OF DIRECTOR: DINA DUBLON MANAGEMENT FOR 04. ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN MANAGEMENT FOR 05. ELECTION OF DIRECTOR: REED HASTINGS MANAGEMENT FOR 06. ELECTION OF DIRECTOR: MARIA KLAWE MANAGEMENT FOR 07. ELECTION OF DIRECTOR: DAVID F. MARQUARDT MANAGEMENT FOR 08. ELECTION OF DIRECTOR: CHARLES H. NOSKI MANAGEMENT FOR 09. ELECTION OF DIRECTOR: HELMUT PANKE MANAGEMENT FOR 10. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR MANAGEMENT FOR 11. TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION MANAGEMENT FOR 12. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST 13. SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES ISSUER AGAINST 14. SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS ISSUER Company Name Meeting Date CUSIP Ticker BHP BILLITON LIMITED 11/26/2009 BHP Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. TO RECEIVE THE 2 REPORTS FOR BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 02. TO RE-ELECT MR CARLOS CORDEIRO AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 03. TO RE-ELECT MR DAVID CRAWFORD AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 04. TO RE-ELECT THE HON E GAIL DE PLANQUE AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 05. TO RE-ELECT MR MARIUS KLOPPERS AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 06. TO RE-ELECT MR DON ARGUS AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 07. TO ELECT MR WAYNE MURDY AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 08. TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF BHP BILLITON PLC MANAGEMENT FOR 09. TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC MANAGEMENT FOR 10. TO RENEW THE DISAPPLICATION OF PRE-EMPTION RIGHTS IN BHP BILLITON PLC MANAGEMENT FOR 11. TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC MANAGEMENT FOR 12A. TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 30 APRIL MANAGEMENT FOR 12B. TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 17 JUNE MANAGEMENT FOR 12C. TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 15 SEPTEMBER 2010 MANAGEMENT FOR 12D. TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 11 NOVEMBER 2010 MANAGEMENT FOR 13. TO APPROVE THE 2 MANAGEMENT FOR 14. TO APPROVE THE GRANT OF AWARDS TO MR MARIUS KLOPPERS UNDER THE GIS AND THE LTIP MANAGEMENT Company Name Meeting Date CUSIP Ticker EMERSON ELECTRIC CO 2/2/2010 EMR Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. C.A.H. BOERSIG* FOR 2. C. FERNANDEZ G.* FOR 3. W.J. GALVIN* FOR 4. R.L. STEPHENSON* FOR 5. V.R. LOUCKS, JR.** FOR 6. R.L. RIDGWAY** FOR 02. RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. ANNUAL INCENTIVE PLAN. MANAGEMENT FOR 03. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT Company Name Meeting Date CUSIP Ticker QUALCOMM, INCORPORATED 3/2/2010 QCOM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. BARBARA T. ALEXANDER FOR 2. STEPHEN M. BENNETT FOR 3. DONALD G. CRUICKSHANK FOR 4. RAYMOND V. DITTAMORE FOR 5. THOMAS W. HORTON FOR 6. IRWIN MARK JACOBS FOR 7. PAUL E. JACOBS FOR 8. ROBERT E. KAHN FOR 9. SHERRY LANSING FOR 10. DUANE A. NELLES FOR 11. BRENT SCOWCROFT FOR 02. TO APPROVE AN AMENDMENT TO THE 2006 LONG-TERM INCENTIVE PLAN TO INCREASE THE SHARE RESERVE BY 13,000,000 SHARES. MANAGEMENT FOR 03. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 26, 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker HOLOGIC, INC 3/3/2010 HOLX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. JOHN W. CUMMING FOR 2. ROBERT A. CASCELLA FOR 3. GLENN P. MUIR FOR 4. SALLY W. CRAWFORD FOR 5. DAVID R. LAVANCE JR. FOR 6. NANCY L. LEAMING FOR 7. LAWRENCE M. LEVY FOR 8. ELAINE S. ULLIAN FOR 9. WAYNE WILSON FOR 02. TO CONSIDER AND ACT UPON RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS HOLOGIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR 03. TO CONSIDER AND ACT UPON THE ADJOURNMENT OF THE ANNUAL MEETING. MANAGEMENT Company Name Meeting Date CUSIP Ticker SCHLUMBERGER LIMITED 4/7/2010 SLB Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. P. CAMUS FOR 2. J.S. GORELICK FOR 3. A. GOULD FOR 4. T. ISAAC FOR 5. N. KUDRYAVTSEV FOR 6. A. LAJOUS FOR 7. M.E. MARKS FOR 8. L.R. REIF FOR 9. T.I. SANDVOLD FOR 10. H. SEYDOUX FOR 11. P. CURRIE FOR 12. K.V. KAMATH FOR 02. PROPOSAL TO ADOPT AND APPROVE FINANCIALS AND DIVIDENDS. MANAGEMENT FOR 03. PROPOSAL TO APPROVE THE ADOPTION OF THE SCHLUMBERGER 2 MANAGEMENT FOR 04. PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO THE SCHLUMBERGER DISCOUNTED STOCK PURCHASE PLAN. MANAGEMENT FOR 05. PROPOSAL TO APPROVE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT Company Name Meeting Date CUSIP Ticker BANK OF NEW YORK MELLON CORP 4/13/2010 BK Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. RUTH E. BRUCH FOR 2. NICHOLAS M. DONOFRIO FOR 3.GERALD L. HASSELL FOR 4. EDMUND F. KELLY FOR 5. ROBERT P. KELLY FOR 6. RICHARD J. KOGAN FOR 7. MICHAEL J. KOWALSKI FOR 8. JOHN A. LUKE, JR. FOR 9. ROBERT MEHRABIAN FOR 10. MARK A. NORDENBERG FOR 11. CATHERINE A. REIN FOR 12. WILLIAM C. RICHARDSON FOR 13. SAMUEL C. SCOTT III FOR 14. JOHN P. SURMA FOR 15. WESLEY W. VON SCHACK FOR 02. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO 2009 EXECUTIVE COMPENSATION. MANAGEMENT FOR 03. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANT. MANAGEMENT AGAINST 04. STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. ISSUER AGAINST 05. STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF POLICY REQUIRING FIVE-YEAR LOCK-UP PERIOD FOR SENIOR EXECUTIVES' EQUITY INCENTIVE AWARDS. ISSUER AGAINST 06. STOCKHOLDER PROPOSAL REQUESTING STOCKHOLDER APPROVAL OF CERTAIN FUTURE SEVERANCE AGREEMENTS WITH SENIOR EXECUTIVES. ISSUER Company Name Meeting Date CUSIP Ticker JOHNSON & JOHNSON 4/22/2010 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: ANNE M. MULCAHY MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: LEO F. MULLIN MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: WILLIAM D. PEREZ MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: CHARLES PRINCE MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: DAVID SATCHER MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: WILLIAM C. WELDON MANAGEMENT FOR 02. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 MANAGEMENT AGAINST 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AGAINST 04. SPECIAL SHAREOWNER MEETINGS ISSUER Company Name Meeting Date CUSIP Ticker PFIZER INC. 4/22/2010 PFE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: MICHAEL S. BROWN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: M. ANTHONY BURNS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: ROBERT N. BURT MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: W. DON CORNWELL MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY III MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: JAMES M. KILTS MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: JEFFREY B. KINDLER MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: GEORGE A. LORCH MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: JOHN P. MASCOTTE MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. MANAGEMENT FOR 02. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR 04. APPROVAL OF BY-LAW AMENDMENT TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL SPECIAL MEETINGS. MANAGEMENT AGAINST 05. SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS. ISSUER Company Name Meeting Date CUSIP Ticker NEWMONT MINING CORPORATION 4/23/2010 NEW Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. G.A. BARTON FOR 2. V.A. CALARCO FOR 3. J.A. CARRABBA FOR 4. N. DOYLE FOR 5. V.M. HAGEN FOR 6. M.S. HAMSON FOR 7. R.T. O'BRIEN FOR 8. J.B. PRESCOTT FOR 9. D.C. ROTH FOR 10. J.V. TARANIK FOR 11. S.R. THOMPSON FOR 02. RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NEWMONT'S INDEPENDENT AUDITORS FOR 2010. MANAGEMENT AGAINST 03. CONSIDER AND ACT UPON A STOCKHOLDER PROPOSAL REGARDING SPECIAL MEETINGS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT, IF PROPERLY INTRODUCED AT THE MEETING. ISSUER AGAINST 04. CONSIDER AND ACT UPON A STOCKHOLDER PROPOSAL TO APPROVE MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN A NON-CONTESTED ELECTION, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT, IF PROPERLY INTRODUCED AT THE MEETING. ISSUER Company Name Meeting Date CUSIP Ticker ABBOTT LABORATORIES 4/23/2010 ABT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1 .R.J. ALPERN FOR 2. R.S. AUSTIN FOR 3. W.M. DALEY FOR 4. W.J. FARRELL FOR 5. H.L. FULLER FOR 6. W.A. OSBORN FOR 7. D.A.L. OWEN FOR 8. R.S. ROBERTS FOR 9.S.C. SCOTT III FOR 10. W.D. SMITHBURG FOR 11. G.F. TILTON FOR 12. M.D. WHITE FOR 02. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS MANAGEMENT AGAINST 03. SHAREHOLDER PROPOSAL-ADVISORYVOTE ISSUER AGAINST 04. SHAREHOLDER PROPOSAL-SPECIAL SHAREHOLDER MEETINGS ISSUER Company Name Meeting Date CUSIP Ticker AMERICAN EXPRESS COMPANY 4/26/2010 AXP Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. D.F. AKERSON FOR 2. C. BARSHEFSKY FOR 3. U.M. BURNS FOR 4. K.I. CHENAULT FOR 5. P. CHERNIN FOR 6. J. LESCHLY FOR 7. R.C. LEVIN FOR 8. R.A. MCGINN FOR 9. E.D. MILLER FOR 10. S.S REINEMUND FOR 11. R.D. WALTER FOR 12. R.A. WILLIAMS FOR 02. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT FOR 03. ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION. MANAGEMENT AGAINST 04. SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. ISSUER AGAINST 05. SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. ISSUER AGAINST 06. SHAREHOLDER PROPOSAL RELATING TO SHARE RETENTION REQUIREMENTS FOR EXECUTIVES. ISSUER Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS 4/27/2010 IBM MACHINES CORP. Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: A.J.P. BELDA MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: C. BLACK MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: W.R. BRODY MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: K.I. CHENAULT MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: M.L. ESKEW MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: S.A. JACKSON MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: A.N. LIVERIS MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: T. NISHIMURO MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: J.W. OWENS MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: S.J. PALMISANO MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: J.E. SPERO MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: S. TAUREL MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: L.H. ZAMBRANO MANAGEMENT FOR 02. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT AGAINST 03. STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT ISSUER AGAINST 04. STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING ISSUER AGAINST 05. STOCKHOLDER PROPOSAL ON NEW THRESHOLD FOR CALLING SPECIAL MEETINGS ISSUER AGAINST 06. STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. ISSUER Company Name Meeting Date CUSIP Ticker EXELON CORPORATION 4/27/2010 30161N101 EXC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: M. WALTER D'ALESSIO MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: BRUCE DEMARS MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: NELSON A. DIAZ MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: SUE L. GIN MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: ROSEMARIE B. .GRECO MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: PAUL L. JOSKOW MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: RICHARD W. MIES MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: JOHN M. PALMS MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: THOMAS J. RIDGE MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: JOHN W. ROWE MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: STEPHEN D. STEINOUR MANAGEMENT FOR 1P. ELECTION OF DIRECTOR: DON THOMPSON MANAGEMENT FOR 02. THE APPROVAL OF EXELON CORPORATION'S 2011 LONG- TERM INCENTIVE PLAN. MANAGEMENT FOR 03. THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR THE YEAR 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker WELLS FARGO & COMPANY 4/27/2010 WFC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: JOHN D. BAKER II MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JOHN S. CHEN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: LLOYD H. DEAN MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: SUSAN E. ENGEL MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: DONALD M. JAMES MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: RICHARD D. MCCORMICK MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: MACKEY J. MCDONALD MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: NICHOLAS G. MOORE MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: PHILIP J. QUIGLEY MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: JUDITH M. RUNSTAD MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: ROBERT K. STEEL MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: JOHN G. STUMPF MANAGEMENT FOR 1P. ELECTION OF DIRECTOR: SUSAN G. SWENSON MANAGEMENT FOR 02. PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. MANAGEMENT FOR 03. PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 6 BILLION TO 9 BILLION. MANAGEMENT FOR 04. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2010. MANAGEMENT AGAINST 05. STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. ISSUER AGAINST 06. STOCKHOLDER PROPOSAL REGARDING A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. ISSUER AGAINST 07. STOCKHOLDER PROPOSAL REGARDING A REPORT ON CHARITABLE CONTRIBUTIONS. ISSUER AGAINST 08. STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. ISSUER Company Name Meeting Date CUSIP Ticker GENERAL ELECTRIC COMPANY 4/28/2010 GE Vote MRV Proposal Proposed by Issuer or Security Holder FOR A1. ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE MANAGEMENT FOR A2. ELECTION OF DIRECTOR: JAMES I. CASH, JR. MANAGEMENT FOR A3. ELECTION OF DIRECTOR: WILLIAM M. CASTELL MANAGEMENT FOR A4. ELECTION OF DIRECTOR: ANN M. FUDGE MANAGEMENT FOR A5. ELECTION OF DIRECTOR: SUSAN HOCKFIELD MANAGEMENT FOR A6. ELECTION OF DIRECTOR: JEFFREY R. IMMELT MANAGEMENT FOR A7. ELECTION OF DIRECTOR: ANDREA JUNG MANAGEMENT FOR A8. ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY MANAGEMENT FOR A9. ELECTION OF DIRECTOR: ROBERT W. LANE MANAGEMENT FOR A10. ELECTION OF DIRECTOR: RALPH S. LARSEN MANAGEMENT FOR A11. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MANAGEMENT FOR A12. ELECTION OF DIRECTOR: JAMES J. MULVA MANAGEMENT FOR A13. ELECTION OF DIRECTOR: SAM NUNN MANAGEMENT FOR A14. ELECTION OF DIRECTOR: ROGER S. PENSKE MANAGEMENT FOR A15. ELECTION OF DIRECTOR: ROBERT J. SWIERINGA MANAGEMENT FOR A16. ELECTION OF DIRECTOR: DOUGLAS A. WARNER III MANAGEMENT FOR B1. RATIFICATION OF KPMG MANAGEMENT AGAINST C1. SHAREOWNER PROPOSAL: CUMULATIVE VOTING ISSUER AGAINST C2. SHAREOWNER PROPOSAL: SPECIAL SHAREOWNER MEETINGS ISSUER AGAINST C3. SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN ISSUER AGAINST C4. SHAREOWNER PROPOSAL: PAY DISPARITY ISSUER AGAINST C5. SHAREOWNER PROPOSAL: KEY BOARD COMMITTEES ISSUER AGAINST C6. SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date CUSIP Ticker EMC CORPORATION 4/29/2010 EMC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: MICHAEL J. CRONIN MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: GAIL DEEGAN MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JAMES S. DISTASIO MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: JOHN R. EGAN MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: PAUL SAGAN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: DAVID N. STROHM MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI MANAGEMENT FOR 02. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. MANAGEMENT AGAINST 03. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO SPECIAL SHAREHOLDER MEETINGS. ISSUER AGAINST 04. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. ISSUER Company Name Meeting Date CUSIP Ticker AT&T INC 4/30/2010 00206R102 T Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: GILBERT F. AMELIO MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: REUBEN V. ANDERSON MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: JAMES H. BLANCHARD MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JAIME CHICO PARDO MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: JAMES P. KELLY MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: JON C. MADONNA MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: LYNN M. MARTIN MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: JOHN B. MCCOY MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: JOYCE M. ROCHE MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: PATRICIA P. UPTON MANAGEMENT FOR 02. RATIFICATION OF APPOINTMENT OF INDEPENDENTAUDITORS. MANAGEMENT AGAINST 03. CUMULATIVE VOTING. ISSUER AGAINST 04. PENSION CREDIT POLICY. ISSUER AGAINST 05. ADVISORY VOTE ON COMPENSATION. ISSUER AGAINST 06. SPECIAL STOCKHOLDER MEETINGS. ISSUER Company Name Meeting Date CUSIP Ticker AFLAC INCORPORATED 5/3/2010 AFL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: DANIEL P. AMOS MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JOHN SHELBY AMOS II MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: PAUL S. AMOS II MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: MICHAEL H. ARMACOST MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: KRISS CLONINGER III MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: JOE FRANK HARRIS MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: ELIZABETH J. HUDSON MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: ROBERT B. JOHNSON MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: CHARLES B. KNAPP MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: BARBARA K. RIMER, DR. PH MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: MARVIN R. SCHUSTER MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: DAVID GARY THOMPSON MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: ROBERT L. WRIGHT MANAGEMENT FOR 1P. ELECTION OF DIRECTOR: TAKURO YOSHIDA MANAGEMENT FOR 02. TO CONSIDER AND APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE OVERALL EXECUTIVE PAY- FOR-PERFORMANCE COMPENSATION POLICIES AND PROCEDURES EMPLOYED BY THE COMPANY, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS AND THE TABULAR DISCLOSURE REGARDING NAMED EXECUTIVE OFFICER COMPENSATION IN THIS PROXY STATEMENT." MANAGEMENT FOR 03. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker BAXTER INTERNATIONAL INC. 5/4/2010 BAX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: BLAKE E. DEVITT MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JOHN D. FORSYTH MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: GAIL D. FOSLER MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN MANAGEMENT FOR 02. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT AGAINST 03. SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTING. ISSUER Company Name Meeting Date CUSIP Ticker GENERAL DYNAMICS CORPORATION 5/5/2010 GD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JAMES S. CROWN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: WILLIAM P. FRICKS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: JAY L. JOHNSON MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: GEORGE A. JOULWAN MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: PAUL G. KAMINSKI MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: JOHN M. KEANE MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: LESTER L. LYLES MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: WILLIAM A. OSBORN MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: ROBERT WALMSLEY MANAGEMENT FOR 02. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. MANAGEMENT AGAINST 03. SHAREHOLDER PROPOSAL WITH REGARD TO WEAPONS IN SPACE. ISSUER Company Name Meeting Date CUSIP Ticker NOKIA CORPORATION 5/6/2010 NOK Vote MRV Proposal Proposed by Issuer or Security Holder FOR 07. ADOPTION OF THE ANNUAL ACCOUNTS. MANAGEMENT FOR 08. RESOLUTION ON THE USE OF THE PROFIT SHOWN ON THE BALANCE SHEET AND THE PAYMENT OF DIVIDEND. MANAGEMENT FOR 09. RESOLUTION ON THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT FROM LIABILITY. MANAGEMENT FOR 10. RESOLUTION ON THE REMUNERATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. MANAGEMENT FOR 11. RESOLUTION ON THE NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS. MANAGEMENT FOR 12. DIRECTOR MANAGEMENT FOR 1 .LALITA D. GUPTE FOR 2 .DR. BENGT HOLMSTROM FOR 3. PROF. DR. H. KAGERMANN FOR 4. OLLI-PEKKA KALLASVUO FOR 5. PER KARLSSON FOR 6. ISABEL MAREY-SEMPER FOR 7. JORMA OLLILA FOR 8. DAME MARJORIE SCARDINO FOR 9. RISTO SIILASMAA FOR 10. KEIJO SUILA FOR 13. RESOLUTION ON THE REMUNERATION OF THE AUDITOR. MANAGEMENT FOR 14. ELECTION OF AUDITOR. MANAGEMENT FOR 15. RESOLUTION ON THE AMENDMENT OF THE ARTICLES OF ASSOCIATION. MANAGEMENT FOR 16. RESOLUTION ON THE AUTHORIZATION TO THE BOARD OF DIRECTORS TO RESOLVE TO REPURCHASE THE COMPANY'S OWN SHARES. MANAGEMENT FOR 17. RESOLUTION ON THE AUTHORIZATION TO THE BOARD OF DIRECTORS TO RESOLVE ON THE ISSUANCE OF SHARES AND SPECIAL RIGHTS ENTITLING TO SHARES. MANAGEMENT Company Name Meeting Date CUSIP Ticker VERIZON COMMUNICATIONS INC 5/6/2010 92343V104 VZ Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: RICHARD L. CARRION MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: M. FRANCES KEETH MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: ROBERT W. LANE MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: SANDRA O. MOOSE MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JOSEPH NEUBAUER MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: DONALD T. NICOLAISEN MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: THOMAS H. O'BRIEN MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: CLARENCE OTIS, JR. MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: HUGH B. PRICE MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: IVAN G. SEIDENBERG MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: RODNEY E. SLATER MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: JOHN W. SNOW MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: JOHN R. STAFFORD MANAGEMENT FOR 02. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR 03 .ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION MANAGEMENT AGAINST 04. PROHIBIT GRANTING STOCK OPTIONS ISSUER AGAINST 05. GENDER IDENTITY NON-DISCRIMINATION POLICY ISSUER AGAINST 06. PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS ISSUER AGAINST 07. SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING ISSUER AGAINST 08. ADOPT AND DISCLOSE SUCCESSION PLANNING POLICY ISSUER AGAINST 09. SHAREHOLDER APPROVAL OF BENEFITS PAID AFTER DEATH ISSUER AGAINST 10. EXECUTIVE STOCK RETENTION REQUIREMENTS ISSUER Company Name Meeting Date CUSIP Ticker APACHE CORPORATION 5/6/2010 APA Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. ELECTION OF DIRECTOR: EUGENE C. FIEDOREK MANAGEMENT FOR 02. ELECTION OF DIRECTOR: PATRICIA ALBJERG GRAHAM MANAGEMENT FOR 03. ELECTION OF DIRECTOR: F.H. MERELLI MANAGEMENT FOR 04. RATIFICATION OF ERNST & YOUNG AS APACHE'S INDEPENDENT AUDITORS. MANAGEMENT Company Name Meeting Date CUSIP Ticker COVANCE INC 5/6/2010 CVD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. JOSEPH L. HERRING FOR 2. JOHN MCCARTNEY FOR 3. BRADLEY T. SHEARES FOR 02. APPROVAL OF 2 MANAGEMENT FOR 03. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker ST. JUDE MEDICAL, INC 5/7/2010 STJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: STUART M. ESSIG MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: BARBARA B. HILL MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: MICHAEL A. ROCCA MANAGEMENT FOR 02. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT AGAINST 03. TO CONSIDER AND ACT UPON A SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. ISSUER Company Name Meeting Date CUSIP Ticker 3M COMPANY 5/11/2010 88579Y101 MMM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: GEORGE W. BUCKLEY MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: MICHAEL L. ESKEW MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: W. JAMES FARRELL MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: HERBERT L. HENKEL MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: AULANA L. PETERS MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH MANAGEMENT FOR 02. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR 03. TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. MANAGEMENT AGAINST 04. STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. ISSUER Company Name Meeting Date CUSIP Ticker GILEAD SCIENCES, INC 5/11/2010 GILD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. PAUL BERG FOR 2. JOHN F. COGAN FOR 3 ETIENNE F. DAVIGNON FOR 4. JAMES M. DENNY FOR 5. CARLA A. HILLS FOR 6. KEVIN E. LOFTON FOR 7. JOHN W. MADIGAN FOR 8. JOHN C. MARTIN FOR 9. GORDON E. MOORE FOR 10. NICHOLAS G. MOORE FOR 11. RICHARD J. WHITLEY FOR 12. GAYLE E. WILSON FOR 13. PER WOLD-OLSEN FOR 02. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. MANAGEMENT AGAINST 03. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO ADOPT MAJORITY VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORATION AND BY-LAWS. ISSUER Company Name Meeting Date CUSIP Ticker AMGEN INC 5/12/2010 AMGN Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: MR. JERRY D. CHOATE MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: MR. FREDERICK W. GLUCK MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: MR. KEVIN W. SHARER MANAGEMENT FOR 02. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010 MANAGEMENT AGAINST 3A. STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #1 (SHAREHOLDER ACTION BY WRITTEN CONSENT) ISSUER AGAINST 3B. STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #2 (EQUITY RETENTION POLICY) ISSUER Company Name Meeting Date CUSIP Ticker AMERICAN TOWER CORPORATION 5/12/2010 AMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: RAYMOND P. DOLAN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: RONALD M. DYKES MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: CAROLYN F. KATZ MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: GUSTAVO LARA CANTU MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JOANN A. REED MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: PAMELA D.A. REEVE MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: DAVID E. SHARBUTT MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: SAMME L. THOMPSON MANAGEMENT FOR 02. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker CONOCOPHILLIPS 5/12/2010 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: RUTH R. HARKIN MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: HAROLD W. MCGRAW III MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: JAMES J. MULVA MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: WILLIAM K. REILLY MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: KATHRYN C. TURNER MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. MANAGEMENT FOR 02. PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT AGAINST 03. BOARD RISK MANAGEMENT OVERSIGHT ISSUER AGAINST 04. GREENHOUSE GAS REDUCTION ISSUER AGAINST 05 .OIL SANDS DRILLING ISSUER AGAINST 06. LOUISIANA WETLANDS ISSUER AGAINST 07. FINANCIAL RISKS OF CLIMATE CHANGE ISSUER AGAINST 08. TOXIC POLLUTION REPORT ISSUER AGAINST 09. GENDER EXPRESSION NON-DISCRIMINATION ISSUER AGAINST 10. POLITICAL CONTRIBUTIONS ISSUER Company Name Meeting Date CUSIP Ticker CVS CAREMARK CORPORATION 5/12/2010 CVS Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: EDWIN M. BANKS MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: C. DAVID BROWN II MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: DAVID W. DORMAN MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: MARIAN L. HEARD MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: WILLIAM H. JOYCE MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: JEAN-PIERRE MILLON MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: TERRENCE MURRAY MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: C.A. LANCE PICCOLO MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: SHELI Z. ROSENBERG MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: THOMAS M. RYAN MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: RICHARD J. SWIFT MANAGEMENT FOR 02. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MANAGEMENT FOR 03. PROPOSAL TO ADOPT THE COMPANY'S 2 MANAGEMENT FOR 04. PROPOSAL TO ADOPT AN AMENDMENT TO THE COMPANY'S CHARTER TO ALLOW STOCKHOLDERS TO CALL SPECIAL MEETINGS. MANAGEMENT AGAINST 05. STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. ISSUER AGAINST 06. STOCKHOLDER PROPOSAL REGARDING PRINCIPLES TO STOP GLOBAL WARMING. ISSUER Company Name Meeting Date CUSIP Ticker PHILIP MORRIS INTERNATIONAL INC 5/12/2010 PM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: HAROLD BROWN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: J. DUDLEY FISHBURN MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JENNIFER LI MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: GRAHAM MACKAY MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: SERGIO MARCHIONNE MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: LUCIO A. NOTO MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: CARLOS SLIM HELU MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: STEPHEN M. WOLF MANAGEMENT FOR 02. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS MANAGEMENT AGAINST 03. STOCKHOLDER PROPOSAL 1 - FOOD INSECURITY AND TOBACCO USE ISSUER AGAINST 04. STOCKHOLDER PROPOSAL 2 - CREATE HUMAN RIGHTS PROTOCOLS FOR THE COMPANY AND ITS SUPPLIERS ISSUER Company Name Meeting Date CUSIP Ticker GENTEX CORPORATION 5/13/2010 GNTX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT 1. JOHN MULDER 2. FREDERICK SOTOK 3. WALLACE TSUHA AGAINST 02. A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS ISSUE A SUSTAINABILITY REPORT. ISSUER FOR 03. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker THE WESTERN UNION COMPANY 5/14/2010 WU Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. ELECTION OF DIRECTOR: DINYAR S. DEVITRE MANAGEMENT FOR 02. ELECTION OF DIRECTOR: CHRISTINA A. GOLD MANAGEMENT FOR 03. ELECTION OF DIRECTOR: BETSY D. HOLDEN MANAGEMENT FOR 04. ELECTION OF DIRECTOR: WULF VON SCHIMMELMANN MANAGEMENT FOR 05. RATIFICATION OF SELECTION OF AUDITORS MANAGEMENT Company Name Meeting Date CUSIP Ticker WELLPOINT INC 5/18/2010 94973V107 WLP Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: SHEILA P. BURKE MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: GEORGE A. SCHAEFER, JR. MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: JACKIE M. WARD MANAGEMENT FOR 02. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT AGAINST 03. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING A FEASIBILITY STUDY FOR CONVERTING TO NONPROFIT STATUS. ISSUER AGAINST 04. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF LOBBYING EXPENSES. ISSUER AGAINST 05. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING AN ADVISORY RESOLUTION ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. ISSUER AGAINST 06. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO CHANGE OUR JURISDICTION OF INCORPORATION FROM INDIANA TO DELAWARE. ISSUER Company Name Meeting Date CUSIP Ticker JPMORGAN CHASE & CO 5/18/2010 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: CRANDALL C. BOWLES MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: STEPHEN B. BURKE MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: DAVID M. COTE MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: JAMES S. CROWN MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JAMES DIMON MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: ELLEN V. FUTTER MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: DAVID C. NOVAK MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON MANAGEMENT FOR 02. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST 04. POLITICAL NON-PARTISANSHIP ISSUER AGAINST 05. SPECIAL SHAREOWNER MEETINGS ISSUER AGAINST 06. COLLATERAL IN OVER THE COUNTER DERIVATIVES TRADING ISSUER AGAINST 07. SHAREHOLDER ACTION BY WRITTEN CONSENT ISSUER AGAINST 08. INDEPENDENT CHAIRMAN ISSUER AGAINST 09. PAY DISPARITY ISSUER AGAINST 10. SHARE RETENTION ISSUER Company Name Meeting Date CUSIP Ticker HALLIBURTON COMPANY 5/19/2010 HAL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: A.M. BENNETT MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: J.R. BOYD MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: M. CARROLL MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: N.K. DICCIANI MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: S.M. GILLIS MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: J.T. HACKETT MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: D.J. LESAR MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: R.A. MALONE MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: J.L. MARTIN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: D.L. REED MANAGEMENT FOR 02. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. MANAGEMENT AGAINST 03. PROPOSAL ON HUMAN RIGHTS POLICY. ISSUER AGAINST 04. PROPOSAL ON POLITICAL CONTRIBUTIONS. ISSUER AGAINST 05. PROPOSAL ON EXECUTIVE COMPENSATION POLICIES. ISSUER AGAINST 06. PROPOSAL ON SPECIAL SHAREOWNER MEETINGS. ISSUER Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/19/2010 INTC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: SUSAN L. DECKER MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: JOHN J. DONAHOE MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: REED E. HUNDT MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: PAUL S. OTELLINI MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: JAMES D. PLUMMER MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: DAVID S. POTTRUCK MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: JANE E. SHAW MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: FRANK D. YEARY MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE MANAGEMENT FOR 02. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR MANAGEMENT FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT Company Name Meeting Date CUSIP Ticker STATE STREET CORPORATION 5/19/2010 STT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: K. BURNES MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: P. COYM MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: A. FAWCETT MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: D. GRUBER MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: L. HILL MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: J. HOOLEY MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: R. KAPLAN MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: C. LAMANTIA MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: R. LOGUE MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: R. SERGEL MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: R. SKATES MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: G. SUMME MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: R. WEISSMAN MANAGEMENT FOR 02. TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. MANAGEMENT FOR 03. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. MANAGEMENT AGAINST 04. TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO THE SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. ISSUER AGAINST 05. TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO A REVIEW OF PAY DISPARITY. ISSUER Company Name Meeting Date CUSIP Ticker ACE LIMITED 5/19/2010 H0023R105 ACE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: PETER MENIKOFF MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: ROBERT RIPP MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: THEODORE E.SHASTA MANAGEMENT FOR 02. AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO THE TREATMENT OF ABSTENTIONS AND BROKER NON-VOTES MANAGEMENT FOR 3A. APPROVAL OF THE ANNUAL REPORT MANAGEMENT FOR 3B. APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED MANAGEMENT FOR 3C. APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS MANAGEMENT FOR 04. ALLOCATION OF DISPOSABLE PROFIT MANAGEMENT FOR 05. DISCHARGE OF THE BOARD OF DIRECTORS MANAGEMENT FOR 06. AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO AUTHORIZED SHARE CAPITAL MANAGEMENT FOR 7A. ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING MANAGEMENT FOR 7B.RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAWREPORTING FOR THE YEAR ENDING DECEMBER 31, 2010 MANAGEMENT FOR 7C. ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING MANAGEMENT FOR 08. APPROVAL OF THE ACE LIMITED 2004 LONG-TERM INCENTIVE PLAN AS AMENDED THROUGH THE FIFTH AMENDMENT MANAGEMENT FOR 09. APPROVAL OF THE PAYMENT OF A DIVIDEND IN THE FORM OF A DISTRIBUTION THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES MANAGEMENT Company Name Meeting Date CUSIP Ticker THE HOME DEPOT, INC 5/20/2010 HD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: DAVID H. BATCHELDER MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: FRANCIS S. BLAKE MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: ARI BOUSBIB MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: ARMANDO CODINA MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: BONNIE G. HILL MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: KAREN L. KATEN MANAGEMENT FOR 02. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP MANAGEMENT FOR 03. PROPOSAL TO APPROVE THE MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED AWARDS UNDER THE HOME DEPOT, INC. 2 MANAGEMENT AGAINST 04. SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING ISSUER AGAINST 05. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION ISSUER AGAINST 06. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS ISSUER AGAINST 07. SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT ISSUER AGAINST 08. SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIRMAN OF THE BOARD ISSUER AGAINST 09. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT ISSUER AGAINST 10 .SHAREHOLDER PROPOSAL REGARDING REINCORPORATION IN NORTH DAKOTA ISSUER Company Name Meeting Date CUSIP Ticker COMCAST CORPORATION 5/20/2010 20030N101 CMCSA Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. S. DECKER ANSTROM FOR 2. KENNETH J. BACON FOR 3. SHELDON M. BONOVITZ FOR 4. EDWARD D. BREEN FOR 5. JULIAN A. BRODSKY FOR 6. JOSEPH J. COLLINS FOR 7. J. MICHAEL COOK FOR 8. GERALD L. HASSELL FOR 9. JEFFREY A. HONICKMAN FOR 10. BRIAN L. ROBERTS FOR 11. RALPH J. ROBERTS FOR 12. DR. JUDITH RODIN FOR 13. MICHAEL I. SOVERN FOR 02. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITORS MANAGEMENT FOR 03. APPROVAL OF OUR 2 MANAGEMENT AGAINST 04. TO PROVIDE FOR CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS ISSUER AGAINST 05. TO ADOPT AND DISCLOSE A SUCCESSION PLANNING POLICY AND ISSUE ANNUAL REPORTS ON SUCCESSION PLAN ISSUER AGAINST 06. TO REQUIRE THAT THE CHAIRMAN OF THE BOARD NOT BE A CURRENT OR FORMER EXECUTIVE OFFICER ISSUER Company Name Meeting Date CUSIP Ticker FPL GROUP, INC 5/21/2010 FPL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1 .SHERRY S. BARRAT FOR 2. ROBERT M. BEALL, II FOR 3. J. HYATT BROWN FOR 4. JAMES L. CAMAREN FOR 5. J. BRIAN FERGUSON FOR 6. LEWIS HAY, III FOR 7. TONI JENNINGS FOR 8. OLIVER D. KINGSLEY, JR. FOR 9. RUDY E. SCHUPP FOR 10. WILLIAM H. SWANSON FOR 11. MICHAEL H. THAMAN FOR 12. HANSEL E. TOOKES, II FOR 02. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT FOR 03. APPROVAL OF AN AMENDMENT TO ARTICLE I OF THERE STATED ARTICLES OF INCORPORATION OF FPL GROUP, INC. TO CHANGE THE COMPANY'S NAME TO NEXTERA ENERGY, INC. MANAGEMENT Company Name Meeting Date CUSIP Ticker STERICYCLE, INC 5/25/2010 SRCL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. MARK C. MILLER FOR 2. JACK W. SCHULER FOR 3. THOMAS D. BROWN FOR 4. ROD F. DAMMEYER FOR 5. WILLIAM K. HALL FOR 6. JONATHAN T. LORD, M.D. FOR 7. JOHN PATIENCE FOR 8. J.W.P. REID-ANDERSON FOR 9. RONALD G. SPAETH FOR 02. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 MANAGEMENT Company Name Meeting Date CUSIP Ticker EXXON MOBIL CORPORATION 5/26/2010 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. M.J. BOSKIN FOR 2. P. BRABECK-LETMATHE FOR 3. L.R. FAULKNER FOR 4. J.S. FISHMAN FOR 5. K.C. FRAZIER FOR 6. W.W. GEORGE FOR 7. M.C. NELSON FOR 8. S.J. PALMISANO FOR 9. S.S REINEMUND FOR 10. R.W. TILLERSON FOR 11. E.E. WHITACRE, JR. FOR 02. RATIFICATION OF INDEPENDENT AUDITORS () MANAGEMENT AGAINST 03. SPECIAL SHAREHOLDER MEETINGS () ISSUER AGAINST 04. INCORPORATE IN NORTH DAKOTA () ISSUER AGAINST 05. SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () ISSUER AGAINST 06. AMENDMENT OF EEO POLICY () ISSUER AGAINST 07. POLICY ON WATER () ISSUER AGAINST 08. WETLANDS RESTORATION POLICY () ISSUER AGAINST 09. REPORT ON CANADIAN OIL SANDS () ISSUER AGAINST 10. REPORT ON NATURAL GAS PRODUCTION () ISSUER AGAINST 11. REPORT ON ENERGY TECHNOLOGY () ISSUER AGAINST 12. GREENHOUSE GAS EMISSIONS GOALS () ISSUER AGAINST 13. PLANNING ASSUMPTIONS () ISSUER Company Name Meeting Date CUSIP Ticker CHEVRON CORPORATION 5/26/2010 CVX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: S.H. ARMACOST MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: L.F. DEILY MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: R.E. DENHAM MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: R.J. EATON MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: C. HAGEL MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: E. HERNANDEZ MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: F.G. JENIFER MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: G.L. KIRKLAND MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: S. NUNN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: D.B. RICE MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: K.W. SHARER MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: C.R. SHOEMATE MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: J.G. STUMPF MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: R.D. SUGAR MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: C. WARE MANAGEMENT FOR 1P. ELECTION OF DIRECTOR: J.S. WATSON MANAGEMENT FOR 02. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR 03. AMENDMENT TO CHEVRON'S BY-LAWS TO REDUCE THE PERCENTAGE OF STOCKHOLDINGS REQUIRED FOR STOCKHOLDERS TO CALL FOR SPECIAL MEETINGS MANAGEMENT AGAINST 04. APPOINTMENT OF AN INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE ISSUER AGAINST 05. HOLDING EQUITY-BASED COMPENSATION THROUGH RETIREMENT ISSUER AGAINST 06. DISCLOSURE OF PAYMENTS TO HOST GOVERNMENTS ISSUER AGAINST 07. GUIDELINES FOR COUNTRY SELECTION ISSUER AGAINST 08. FINANCIAL RISKS FROM CLIMATE CHANGE ISSUER AGAINST 09. HUMAN RIGHTS COMMITTEE ISSUER Company Name Meeting Date CUSIP Ticker LIMITED BRANDS, INC 5/27/2010 LTD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: DENNIS S. HERSCH MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: DAVID T. KOLLAT MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: WILLIAM R. LOOMIS, JR. MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: LESLIE H. WEXNER MANAGEMENT FOR 02. THE RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. MANAGEMENT Company Name Meeting Date CUSIP Ticker INGERSOLL-RAND PLC 6/3/2010 G47791101 IR Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: A.C. BERZIN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: J. BRUTON MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: J.L. COHON MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: G.D. FORSEE MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: P.C. GODSOE MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: E.E. HAGENLOCKER MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: C.J. HORNER MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: M.W. LAMACH MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: T.E. MARTIN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: O.R. SMITH MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: R.J. SWIFT MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: T.L. WHITE MANAGEMENT FOR 02. APPROVAL OF AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE PAY-FOR-PERFORMANCE COMPENSATION POLICIES. MANAGEMENT FOR 03. APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION OF AUDIT COMMITTEE OF THE BOARD TO FIX THE AUDITORS' REMUNERATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker WAL-MART STORES, INC 6/4/2010 WMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JAMES W. BREYER MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: JAMES I. CASH, JR. MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: ROGER C. CORBETT MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: DOUGLAS N. DAFT MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: MICHAEL T. DUKE MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: GREGORY B. PENNER MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: STEVEN S REINEMUND MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: ARNE M. SORENSON MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: JIM C. WALTON MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: S. ROBSON WALTON MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: LINDA S. WOLF MANAGEMENT FOR 02. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS MANAGEMENT FOR 03. APPROVAL OF THE WAL-MART STORES, INC. STOCK INCENTIVE PLAN OF 2010 MANAGEMENT FOR 04. APPROVAL OF THE ASDA LIMITED SHARESAVE PLAN 2000, AS AMENDED MANAGEMENT AGAINST 05. GENDER IDENTITY NON-DISCRIMINATION POLICY ISSUER AGAINST 06. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AGAINST 07. POLITICAL CONTRIBUTIONS REPORT ISSUER AGAINST 08. SPECIAL SHAREOWNER MEETINGS ISSUER AGAINST 09. POULTRY SLAUGHTER ISSUER AGAINST 10. LOBBYING PRIORITIES REPORT ISSUER Company Name Meeting Date CUSIP Ticker IRON MOUNTAIN INCORPORATED 6/4/2010 IRM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: CLARKE H. BAILEY MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: CONSTANTIN R. BODEN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: ROBERT T. BRENNAN MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: KENT P. DAUTEN MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: MICHAEL LAMACH MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: ARTHUR D. LITTLE MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: C. RICHARD REESE MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: VINCENT J. RYAN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: LAURIE A. TUCKER MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: ALFRED J. VERRECCHIA MANAGEMENT FOR 02. THE APPROVAL OF AN AMENDMENT TO THE IRONMOUNTAIN INCORPORATED 2 MANAGEMENT FOR 03. THE APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN INCORPORATED 2 MANAGEMENT FOR 04. THE APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN INCORPORATED 2 MANAGEMENT FOR 05. THE RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker TARGET CORPORATION 6/9/2010 87612E106 TGT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: CALVIN DARDEN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: ANNE M. MULCAHY MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: GREGG W. STEINHAFEL MANAGEMENT FOR 02. COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS MANAGEMENT FOR 03. COMPANY PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION RELATING TO BOARD, SEE PROXY STATEMENT FOR FURTHER DETAILS. MANAGEMENT FOR 04. COMPANY PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO ELIMINATE A SUPERMAJORITY VOTE REQUIREMENT FOR CERTAIN BUSINESS COMBINATIONS MANAGEMENT AGAINST 05. COMPANY PROPOSAL TO AMEND AND RESTATE THE RESTATED ARTICLES TO REFLECT THE CHANGES PROPOSED AS ITEMS 3 AND 4, IF APPROVED, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT ISSUER Company Name Meeting Date CUSIP Ticker CATERPILLAR, INC 6/9/2010 CAT Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR 1. JOHN T. DILLON FOR 2. JUAN GALLARDO FOR 3. WILLIAM A. OSBORN FOR 4. EDWARD B. RUST, JR. FOR 5. SUSAN C. SCHWAB FOR 02. RATIFY AUDITORS FOR 03. AMEND 2006 LONG-TERM INCENTIVE PLAN MANAGEMENT FOR 04. AMEND ARTICLES AND BYLAWS TO DECLASSIFY BOARD MANAGEMENT FOR 05. AMEND ARTICLES AND BYLAWS TO ELIMINATE SUPERMAJORITY VOTE REQUIREMENTS MANAGEMENT AGAINST 06. STOCKHOLDER PROPOSAL - INDEPENDENT CHAIRMAN OF THE BOARD ISSUER AGAINST 07. STOCKHOLDER PROPOSAL - REVIEW GLOBAL CORPORATE STANDARDS ISSUER AGAINST 08.STOCKHOLDER PROPOSAL - SPECIAL STOCKHOLDERMEETINGS ISSUER Company Name Meeting Date CUSIP Ticker ABERCROMBIE & FITCH CO. 6/9/2010 ANF Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: EDWARD F. LIMATO (CLASS OF 2013) MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: ROBERT A. ROSHOLT (CLASS OF 2013) MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: CRAIG R. STAPLETON (CLASS OF 2013) MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: ELIZABETH M. LEE (CLASS OF 2011) MANAGEMENT FOR 02. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR 03. TO APPROVE THE ABERCROMBIE & FITCH CO. 2010 LONG- TERM INCENTIVE PLAN. MANAGEMENT AGAINST 04. TO APPROVE STOCKHOLDER PROPOSAL NO. 1 DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. ISSUER AGAINST 05. TO APPROVE STOCKHOLDER PROPOSAL NO. 2 DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. ISSUER AGAINST 06. TO APPROVE STOCKHOLDER PROPOSAL NO. 3 DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. ISSUER Company Name Meeting Date CUSIP Ticker CHESAPEAKE ENERGY CORPORATION 6/11/2010 CHK Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR 1. FRANK KEATING FOR 2. MERRILL A. MILLER, JR. FOR 3. FREDERICK B. WHITTEMORE FOR 02. TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. MANAGEMENT FOR 03. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. MANAGEMENT AGAINST 04. SHAREHOLDER PROPOSAL RELATING TO ANNUAL CASH BONUSES TO NAMED EXECUTIVE OFFICERS. ISSUER AGAINST 05. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE PARTICIPATION IN DERIVATIVE OR SPECULATIVE TRANSACTIONS INVOLVING STOCK. ISSUER AGAINST 06. SHAREHOLDER PROPOSAL REQUESTING AN ADVISORY SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. ISSUER AGAINST 07. SHAREHOLDER PROPOSAL REQUESTING AN ADVISORY SHAREHOLDER VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. ISSUER AGAINST 08. SHAREHOLDER PROPOSAL RELATING TO HYDRAULIC FRACTURING. ISSUER AGAINST 09. SHAREHOLDER PROPOSAL RELATING TO A SUSTAINABILITY REPORT. ISSUER Company Name Meeting Date CUSIP Ticker THE KROGER CO 6/24/2010 KR Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: REUBEN V. ANDERSON MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: DAVID B. DILLON MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: SUSAN J. KROPF MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JOHN T. LAMACCHIA MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: DAVID B. LEWIS MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: W. RODNEY MCMULLEN MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: JORGE P. MONTOYA MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: CLYDE R. MOORE MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: SUSAN M. PHILLIPS MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: STEVEN R. ROGEL MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: JAMES A. RUNDE MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: RONALD L. SARGENT MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS MANAGEMENT FOR 02. APPROVAL OF AMENDMENT TO AMENDED ARTICLES OF INCORPORATION TO REQUIRE MAJORITY VOTE FOR ELECTION OF DIRECTORS. MANAGEMENT FOR 03. APPROVAL OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. MANAGEMENT AGAINST 04. APPROVE SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND A REPORT ON CLIMATE CHANGE. ISSUER Name of Fund: COUNTRY GROWTH Period: July 1, 2009-June 2010 Company Name Meeting Date CUSIP Ticker MEDTRONIC, INC 8/27/2009 MDT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Management For 01. RICHARD H. ANDERSON For 02. VICTOR J. DZAU, M.D. For 03. WILLIAM A. HAWKINS For 04. SHIRLEY A. JACKSON, PHD For 05. DENISE M. O'LEARY For 06. ROBERT C. POZEN For 07. JEAN-PIERRE ROSSO For 08. JACK W. SCHULER for 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management for 3. TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 10,000,,000,000. Management For 4. TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 50,000,,000,000. Management Company Name Meeting Date CUSIP Ticker Darden Restaurants, INC DRI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Management For 01. LEONARD L. BERRY For 02. ODIE C. DONALD For 03. CHRISTOPHER J. FRALEIGH For 04. DAVID H. HUGHES For 05.CHARLES A LEDSINGER, JR For 06. WILLIAM M. LEWIS, JR. For 07. SENATOR CONNIE MACK III For 08. ANDREW H. (DREW) MADSEN For 09. CLARENCE OTIS, JR. For 10. MICHAEL D. ROSE For 11. MARIA A. SASTRE For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 30, 2010. Management Company Name Meeting Date CUSIP Ticker Fedex Corporation 31428X106 FDX Vote MRV Proposal Proposed by Issuer or Security Holder For 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For 1B. ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For 1C. ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For 1D. ELECTION OF DIRECTOR: J.R. HYDE, III Management For 1E. ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Management For 1F. ELECTION OF DIRECTOR: STEVEN R. LORANGER Management For 1G. ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For 1H. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For 1I. ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For 1J. ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For 1K. ELECTION OF DIRECTOR: DAVID P. STEINER Management For 1L. ELECTION OF DIRECTOR: PAUL S. WALSH Management For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against 3. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Issuer Against 4. STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS. Issuer Against 5. STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER VOTE ON EXECUTIVE PAY. Issuer Against 6. STOCKHOLDER PROPOSAL REGARDING HEALTH CARE REFORM PRINCIPLES. Issuer Company Name Meeting Date CUSIP Ticker The Procter & Gamble Company PG Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: KENNETH I. CHENAULT MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: SCOTT D. COOK MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: RAJAT K. GUPTA MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: A.G. LAFLEY MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: CHARLES R. LEE MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: LYNN M. MARTIN MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: ROBERT A. MCDONALD MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: RALPH SNYDERMAN, M.D. MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: PATRICIA A. WOERTZ MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: ERNESTO ZEDILLO MANAGEMENT FOR 2. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR 3. AMEND THE COMPANY'S CODE OF REGULATIONS MANAGEMENT FOR 4. APPROVE THE PROCTER & GAMBLE 2 INCENTIVE COMPENSATION PLAN MANAGEMENT AGAINST 5. SHAREHOLDER PROPOSAL #1 - CUMULATIVE VOTING ISSUER AGAINST 6. SHAREHOLDER PROPOSAL #2 - ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date CUSIP Ticker Archer-Daniels-Midland Company ADM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: G.W. BUCKLEY MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: M.H. CARTER MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: D.E. FELSINGER MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: V.F. HAYNES MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: A. MACIEL MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: P.J. MOORE MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: T.F. O'NEILL MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: K.R. WESTBROOK MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: P.A. WOERTZ MANAGEMENT FOR 02. ADOPT THE ARCHER-DANIELS-MIDLAND COMPANY 2009 INCENTIVE COMPENSATION PLAN. MANAGEMENT FOR 03. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2010. MANAGEMENT AGAINST 04. ADOPT STOCKHOLDER'S PROPOSAL REGARDING GLOBAL HUMAN RIGHTS STANDARDS. ISSUER Company Name Meeting Date CUSIP Ticker Cisco System, Inc 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: LARRY R. CARTER MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JOHN T. CHAMBERS MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: BRIAN L. HALLA MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: RODERICK C. MCGEARY MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: MICHAEL K. POWELL MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: ARUN SARIN MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: STEVEN M. WEST MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: JERRY YANG MANAGEMENT FOR 02. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. MANAGEMENT FOR 03. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. MANAGEMENT FOR 04. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. MANAGEMENT AGAINST 05. PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. ISSUER AGAINST 06. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. ISSUER AGAINST 07. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. ISSUER Company Name Meeting Date CUSIP Ticker SYSCO CORPORATION 18-Nov-09 SYY Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: JONATHAN GOLDEN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: JOSEPH A. HAFNER.JR. MANAGEMENT FOR 1C. ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: NANCY S.NEWCOMB MANAGEMENT FOR 1D. ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: KENNETH F.SPITLER MANAGEMENT FOR 02. TO APPROVE THE 2009 NON-EMPLOYEE DIRECTORS STOCK PLAN. MANAGEMENT FOR 03. TO AUTHORIZE AMENDMENTS TO SYSCO'S 2007 STOCK INCENTIVE PLAN, AS AMENDED. MANAGEMENT FOR 04. TO APPROVE THE MATERIAL TERMS OF, AND THE PAYMENT OF COMPENSATION TO CERTAIN EXECUTIVE OFFICERS PURSUANT TO, THE 2009 MANAGEMENT INCENTIVE PLAN, SO THAT THE DEDUCTIBILITY OF SUCH COMPENSATION WILL NOT BE LIMITED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. MANAGEMENT FOR 05. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2010. MANAGEMENT FOR 06. TO CONSIDER AND APPROVE AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES. MANAGEMENT AGAINST 07. TO CONSIDER A STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD OF DIRECTORS ADOPT CERTAIN PRINCIPLES FOR HEALTH CARE REFORM. ISSUER Company Name Meeting Date CUSIP Ticker MICROSOFT CORPORATION MSFT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. ELECTION OF DIRECTOR: WILLIAM H. GATES III MANAGEMENT FOR 02. ELECTION OF DIRECTOR: STEVEN A. BALLMER MANAGEMENT FOR 03. ELECTION OF DIRECTOR: DINA DUBLON MANAGEMENT FOR 04. ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN MANAGEMENT FOR 05. ELECTION OF DIRECTOR: REED HASTINGS MANAGEMENT FOR 06. ELECTION OF DIRECTOR: MARIA KLAWE MANAGEMENT FOR 07. ELECTION OF DIRECTOR: DAVID F. MARQUARDT MANAGEMENT FOR 08. ELECTION OF DIRECTOR: CHARLES H. NOSKI MANAGEMENT FOR 09. ELECTION OF DIRECTOR: HELMUT PANKE MANAGEMENT FOR 10. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR MANAGEMENT FOR 11. TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION MANAGEMENT FOR 12. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST 13. SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES ISSUER AGAINST 14. SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS ISSUER Company Name Meeting Date CUSIP Ticker BHP BILLITON LIMITED BHP Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. TO RECEIVE THE 2 REPORTS FOR BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 02. TO RE-ELECT MR CARLOS CORDEIRO AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 03. TO RE-ELECT MR DAVID CRAWFORD AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 04. TO RE-ELECT THE HON E GAIL DE PLANQUE AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 05. TO RE-ELECT MR MARIUS KLOPPERS AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 06. TO RE-ELECT MR DON ARGUS AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 07. TO ELECT MR WAYNE MURDY AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR 08. TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF BHP BILLITON PLC MANAGEMENT FOR 09. TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC MANAGEMENT FOR 10. TO RENEW THE DISAPPLICATION OF PRE-EMPTION RIGHTS IN BHP BILLITON PLC MANAGEMENT FOR 11. TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC MANAGEMENT FOR 12A. TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 30 APRIL MANAGEMENT FOR 12B. TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 17 JUNE MANAGEMENT FOR 12C. TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 15 SEPTEMBER 2010 MANAGEMENT FOR 12D. TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 11 NOVEMBER 2010 MANAGEMENT FOR 13. TO APPROVE THE 2 MANAGEMENT FOR 14. TO APPROVE THE GRANT OF AWARDS TO MR MARIUS KLOPPERS UNDER THE GIS AND THE LTIP MANAGEMENT Company Name Meeting Date CUSIP Ticker EMERSON ELECTRIC CO EMR Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. C.A.H. BOERSIG* FOR 2. C. FERNANDEZ G.* FOR 3. W.J. GALVIN* FOR 4. R.L. STEPHENSON* FOR 5. V.R. LOUCKS, JR.** FOR 6. R.L. RIDGWAY** FOR 02. RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. ANNUAL INCENTIVE PLAN. MANAGEMENT FOR 03. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT Company Name Meeting Date CUSIP Ticker QUALCOMM, INCORPORATED QCOM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. BARBARA T. ALEXANDER FOR 2. STEPHEN M. BENNETT FOR 3. DONALD G. CRUICKSHANK FOR 4. RAYMOND V. DITTAMORE FOR 5. THOMAS W. HORTON FOR 6. IRWIN MARK JACOBS FOR 7. PAUL E. JACOBS FOR 8. ROBERT E. KAHN FOR 9. SHERRY LANSING FOR 10. DUANE A. NELLES FOR 11. BRENT SCOWCROFT 12. MARC I. STERN FOR 02. TO APPROVE AN AMENDMENT TO THE 2006 LONG-TERM INCENTIVE PLAN TO INCREASE THE SHARE RESERVE BY 13,000,000 SHARES. MANAGEMENT FOR 03. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 26, 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker HOLOGIC, INC HOLX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. JOHN W. CUMMING FOR 2. ROBERT A. CASCELLA FOR 3. GLENN P. MUIR FOR 4. SALLY W. CRAWFORD FOR 5. DAVID R. LAVANCE JR. FOR 6. NANCY L. LEAMING FOR 7. LAWRENCE M. LEVY FOR 8. ELAINE S. ULLIAN FOR 9. WAYNE WILSON FOR 02. TO CONSIDER AND ACT UPON RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS HOLOGIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR 03. TO CONSIDER AND ACT UPON THE ADJOURNMENT OF THE ANNUAL MEETING. MANAGEMENT Company Name Meeting Date CUSIP Ticker SCHLUMBERGER LIMITED SLB Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. P. CAMUS FOR 2. J.S. GORELICK FOR 3. A. GOULD FOR 4. T. ISAAC FOR 5. N. KUDRYAVTSEV FOR 6. A. LAJOUS FOR 7. M.E. MARKS FOR 8. L.R. REIF FOR 9. T.I. SANDVOLD FOR 10. H. SEYDOUX FOR 11. P. CURRIE FOR 12. K.V. KAMATH FOR 02. PROPOSAL TO ADOPT AND APPROVE FINANCIALS AND DIVIDENDS. MANAGEMENT FOR 03. PROPOSAL TO APPROVE THE ADOPTION OF THE SCHLUMBERGER 2 MANAGEMENT FOR 04. PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO THE SCHLUMBERGER DISCOUNTED STOCK PURCHASE PLAN. MANAGEMENT FOR 05. PROPOSAL TO APPROVE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT Company Name Meeting Date CUSIP Ticker BANK OF NEW YORK MELLON CORP BK Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. RUTH E. BRUCH FOR 2. NICHOLAS M. DONOFRIO FOR 3.GERALD L. HASSELL FOR 4. EDMUND F. KELLY FOR 5. ROBERT P. KELLY FOR 6. RICHARD J. KOGAN FOR 7. MICHAEL J. KOWALSKI FOR 8. JOHN A. LUKE, JR. FOR 9. ROBERT MEHRABIAN FOR 10. MARK A. NORDENBERG FOR 11. CATHERINE A. REIN FOR 12. WILLIAM C. RICHARDSON FOR 13. SAMUEL C. SCOTT III FOR 14. JOHN P. SURMA FOR 15. WESLEY W. VON SCHACK FOR 02. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO 2009 EXECUTIVE COMPENSATION. MANAGEMENT FOR 03. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANT. MANAGEMENT AGAINST 04. STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. ISSUER AGAINST 05. STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF POLICY REQUIRING FIVE-YEAR LOCK-UP PERIOD FOR SENIOR EXECUTIVES' EQUITY INCENTIVE AWARDS. ISSUER AGAINST 06. STOCKHOLDER PROPOSAL REQUESTING STOCKHOLDER APPROVAL OF CERTAIN FUTURE SEVERANCE AGREEMENTS WITH SENIOR EXECUTIVES. ISSUER Company Name Meeting Date CUSIP Ticker JOHNSON & JOHNSON JNJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: ANNE M. MULCAHY MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: LEO F. MULLIN MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: WILLIAM D. PEREZ MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: CHARLES PRINCE MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: DAVID SATCHER MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: WILLIAM C. WELDON MANAGEMENT FOR 02. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 MANAGEMENT AGAINST 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AGAINST 04. SPECIAL SHAREOWNER MEETINGS ISSUER Company Name Meeting Date CUSIP Ticker PFIZER INC. PFE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: MICHAEL S. BROWN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: M. ANTHONY BURNS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: ROBERT N. BURT MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: W. DON CORNWELL MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY III MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: JAMES M. KILTS MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: JEFFREY B. KINDLER MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: GEORGE A. LORCH MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: JOHN P. MASCOTTE MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. MANAGEMENT FOR 02. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR 04. APPROVAL OF BY-LAW AMENDMENT TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL SPECIAL MEETINGS. MANAGEMENT AGAINST 05. SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS. ISSUER Company Name Meeting Date CUSIP Ticker NEWMONT MINING CORPORATION NEW Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. G.A. BARTON FOR 2. V.A. CALARCO FOR 3. J.A. CARRABBA FOR 4. N. DOYLE FOR 5. V.M. HAGEN FOR 6. M.S. HAMSON FOR 7. R.T. O'BRIEN FOR 8. J.B. PRESCOTT FOR 9. D.C. ROTH FOR 10. J.V. TARANIK FOR 11. S.R. THOMPSON FOR 02. RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NEWMONT'S INDEPENDENT AUDITORS FOR 2010. MANAGEMENT AGAINST 03. CONSIDER AND ACT UPON A STOCKHOLDER PROPOSAL REGARDING SPECIAL MEETINGS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT, IF PROPERLY INTRODUCED AT THE MEETING. ISSUER AGAINST 04. CONSIDER AND ACT UPON A STOCKHOLDER PROPOSAL TO APPROVE MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN A NON-CONTESTED ELECTION, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT, IF PROPERLY INTRODUCED AT THE MEETING. ISSUER Company Name Meeting Date CUSIP Ticker ABBOTT LABORATORIES ABT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1 .R.J. ALPERN FOR 2. R.S. AUSTIN FOR 3. W.M. DALEY FOR 4. W.J. FARRELL FOR 5. H.L. FULLER FOR 6. W.A. OSBORN FOR 7. D.A.L. OWEN FOR 8. R.S. ROBERTS FOR 9.S.C. SCOTT III FOR 10. W.D. SMITHBURG FOR 11. G.F. TILTON FOR 12. M.D. WHITE FOR 02. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS MANAGEMENT AGAINST 03. SHAREHOLDER PROPOSAL-ADVISORYVOTE ISSUER AGAINST 04. SHAREHOLDER PROPOSAL-SPECIAL SHAREHOLDER MEETINGS ISSUER Company Name Meeting Date CUSIP Ticker AMERICAN EXPRESS COMPANY AXP Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. D.F. AKERSON FOR 2. C. BARSHEFSKY FOR 3. U.M. BURNS FOR 4. K.I. CHENAULT FOR 5. P. CHERNIN FOR 6. J. LESCHLY FOR 7. R.C. LEVIN FOR 8. R.A. MCGINN FOR 9. E.D. MILLER FOR 10. S.S REINEMUND FOR 11. R.D. WALTER FOR 12. R.A. WILLIAMS FOR 02. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT FOR 03. ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION. MANAGEMENT AGAINST 04. SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. ISSUER AGAINST 05. SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. ISSUER AGAINST 06. SHAREHOLDER PROPOSAL RELATING TO SHARE RETENTION REQUIREMENTS FOR EXECUTIVES. ISSUER Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS IBM MACHINES CORP. Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: A.J.P. BELDA MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: C. BLACK MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: W.R. BRODY MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: K.I. CHENAULT MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: M.L. ESKEW MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: S.A. JACKSON MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: A.N. LIVERIS MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: T. NISHIMURO MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: J.W. OWENS MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: S.J. PALMISANO MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: J.E. SPERO MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: S. TAUREL MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: L.H. ZAMBRANO MANAGEMENT FOR 02. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT AGAINST 03. STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT ISSUER AGAINST 04. STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING ISSUER AGAINST 05. STOCKHOLDER PROPOSAL ON NEW THRESHOLD FOR CALLING SPECIAL MEETINGS ISSUER AGAINST 06. STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. ISSUER Company Name Meeting Date CUSIP Ticker EXELON CORPORATION 30161N101 EXC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: M. WALTER D'ALESSIO MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: BRUCE DEMARS MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: NELSON A. DIAZ MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: SUE L. GIN MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: ROSEMARIE B. .GRECO MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: PAUL L. JOSKOW MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: RICHARD W. MIES MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: JOHN M. PALMS MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: THOMAS J. RIDGE MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: JOHN W. ROWE MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: STEPHEN D. STEINOUR MANAGEMENT FOR 1P. ELECTION OF DIRECTOR: DON THOMPSON MANAGEMENT FOR 02. THE APPROVAL OF EXELON CORPORATION'S 2011 LONG- TERM INCENTIVE PLAN. MANAGEMENT FOR 03. THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR THE YEAR 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker WELLS FARGO & COMPANY WFC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: JOHN D. BAKER II MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JOHN S. CHEN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: LLOYD H. DEAN MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: SUSAN E. ENGEL MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: DONALD M. JAMES MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: RICHARD D. MCCORMICK MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: MACKEY J. MCDONALD MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: NICHOLAS G. MOORE MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: PHILIP J. QUIGLEY MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: JUDITH M. RUNSTAD MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: ROBERT K. STEEL MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: JOHN G. STUMPF MANAGEMENT FOR 1P. ELECTION OF DIRECTOR: SUSAN G. SWENSON MANAGEMENT FOR 02. PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. MANAGEMENT FOR 03. PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 6 BILLION TO 9 BILLION. MANAGEMENT FOR 04. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2010. MANAGEMENT AGAINST 05. STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. ISSUER AGAINST 06. STOCKHOLDER PROPOSAL REGARDING A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. ISSUER AGAINST 07. STOCKHOLDER PROPOSAL REGARDING A REPORT ON CHARITABLE CONTRIBUTIONS. ISSUER AGAINST 08. STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. ISSUER Company Name Meeting Date CUSIP Ticker GENERAL ELECTRIC COMPANY GE Vote MRV Proposal Proposed by Issuer or Security Holder FOR A1. ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE MANAGEMENT FOR A2. ELECTION OF DIRECTOR: JAMES I. CASH, JR. MANAGEMENT FOR A3. ELECTION OF DIRECTOR: WILLIAM M. CASTELL MANAGEMENT FOR A4. ELECTION OF DIRECTOR: ANN M. FUDGE MANAGEMENT FOR A5. ELECTION OF DIRECTOR: SUSAN HOCKFIELD MANAGEMENT FOR A6. ELECTION OF DIRECTOR: JEFFREY R. IMMELT MANAGEMENT FOR A7. ELECTION OF DIRECTOR: ANDREA JUNG MANAGEMENT FOR A8. ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY MANAGEMENT FOR A9. ELECTION OF DIRECTOR: ROBERT W. LANE MANAGEMENT FOR A10. ELECTION OF DIRECTOR: RALPH S. LARSEN MANAGEMENT FOR A11. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MANAGEMENT FOR A12. ELECTION OF DIRECTOR: JAMES J. MULVA MANAGEMENT FOR A13. ELECTION OF DIRECTOR: SAM NUNN MANAGEMENT FOR A14. ELECTION OF DIRECTOR: ROGER S. PENSKE MANAGEMENT FOR A15. ELECTION OF DIRECTOR: ROBERT J. SWIERINGA MANAGEMENT FOR A16. ELECTION OF DIRECTOR: DOUGLAS A. WARNER III MANAGEMENT FOR B1. RATIFICATION OF KPMG MANAGEMENT AGAINST C1. SHAREOWNER PROPOSAL: CUMULATIVE VOTING ISSUER AGAINST C2. SHAREOWNER PROPOSAL: SPECIAL SHAREOWNER MEETINGS ISSUER AGAINST C3. SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN ISSUER AGAINST C4. SHAREOWNER PROPOSAL: PAY DISPARITY ISSUER AGAINST C5. SHAREOWNER PROPOSAL: KEY BOARD COMMITTEES ISSUER AGAINST C6. SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date CUSIP Ticker EMC CORPORATION EMC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: MICHAEL J. CRONIN MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: GAIL DEEGAN MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JAMES S. DISTASIO MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: JOHN R. EGAN MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: PAUL SAGAN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: DAVID N. STROHM MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI MANAGEMENT FOR 02. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. MANAGEMENT AGAINST 03. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO SPECIAL SHAREHOLDER MEETINGS. ISSUER AGAINST 04. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. ISSUER Company Name Meeting Date CUSIP Ticker AT&T INC 00206R102 T Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: GILBERT F. AMELIO MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: REUBEN V. ANDERSON MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: JAMES H. BLANCHARD MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JAIME CHICO PARDO MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: JAMES P. KELLY MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: JON C. MADONNA MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: LYNN M. MARTIN MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: JOHN B. MCCOY MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: JOYCE M. ROCHE MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: PATRICIA P. UPTON MANAGEMENT FOR 02. RATIFICATION OF APPOINTMENT OF INDEPENDENTAUDITORS. MANAGEMENT AGAINST 03. CUMULATIVE VOTING. ISSUER AGAINST 04. PENSION CREDIT POLICY. ISSUER AGAINST 05. ADVISORY VOTE ON COMPENSATION. ISSUER AGAINST 06. SPECIAL STOCKHOLDER MEETINGS. ISSUER Company Name Meeting Date CUSIP Ticker AFLAC INCORPORATED AFL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: DANIEL P. AMOS MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JOHN SHELBY AMOS II MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: PAUL S. AMOS II MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: MICHAEL H. ARMACOST MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: KRISS CLONINGER III MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: JOE FRANK HARRIS MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: ELIZABETH J. HUDSON MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: ROBERT B. JOHNSON MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: CHARLES B. KNAPP MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: BARBARA K. RIMER, DR. PH MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: MARVIN R. SCHUSTER MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: DAVID GARY THOMPSON MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: ROBERT L. WRIGHT MANAGEMENT FOR 1P. ELECTION OF DIRECTOR: TAKURO YOSHIDA MANAGEMENT FOR ##### MANAGEMENT FOR 03. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker BAXTER INTERNATIONAL INC. BAX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: BLAKE E. DEVITT MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JOHN D. FORSYTH MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: GAIL D. FOSLER MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN MANAGEMENT FOR 02. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT AGAINST 03. SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTING. ISSUER Company Name Meeting Date CUSIP Ticker GENERAL DYNAMICS CORPORATION GD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JAMES S. CROWN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: WILLIAM P. FRICKS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: JAY L. JOHNSON MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: GEORGE A. JOULWAN MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: PAUL G. KAMINSKI MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: JOHN M. KEANE MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: LESTER L. LYLES MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: WILLIAM A. OSBORN MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: ROBERT WALMSLEY MANAGEMENT FOR 02. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. MANAGEMENT AGAINST 03. SHAREHOLDER PROPOSAL WITH REGARD TO WEAPONS IN SPACE. ISSUER Company Name Meeting Date CUSIP Ticker NOKIA CORPORATION NOK Vote MRV Proposal Proposed by Issuer or Security Holder FOR 07. ADOPTION OF THE ANNUAL ACCOUNTS. MANAGEMENT FOR 08. RESOLUTION ON THE USE OF THE PROFIT SHOWN ON THE BALANCE SHEET AND THE PAYMENT OF DIVIDEND. MANAGEMENT FOR 09. RESOLUTION ON THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT FROM LIABILITY. MANAGEMENT FOR 10. RESOLUTION ON THE REMUNERATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. MANAGEMENT FOR 11. RESOLUTION ON THE NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS. MANAGEMENT FOR 12. DIRECTOR MANAGEMENT FOR 1 .LALITA D. GUPTE FOR 2 .DR. BENGT HOLMSTROM FOR 3. PROF. DR. H. KAGERMANN FOR 4. OLLI-PEKKA KALLASVUO FOR 5. PER KARLSSON FOR 6. ISABEL MAREY-SEMPER FOR 7. JORMA OLLILA FOR 8. DAME MARJORIE SCARDINO FOR 9. RISTO SIILASMAA FOR 10. KEIJO SUILA FOR 13. RESOLUTION ON THE REMUNERATION OF THE AUDITOR. MANAGEMENT FOR 14. ELECTION OF AUDITOR. MANAGEMENT FOR 15. RESOLUTION ON THE AMENDMENT OF THE ARTICLES OF ASSOCIATION. MANAGEMENT FOR 16. RESOLUTION ON THE AUTHORIZATION TO THE BOARD OF DIRECTORS TO RESOLVE TO REPURCHASE THE COMPANY'S OWN SHARES. MANAGEMENT FOR 17. RESOLUTION ON THE AUTHORIZATION TO THE BOARD OF DIRECTORS TO RESOLVE ON THE ISSUANCE OF SHARES AND SPECIAL RIGHTS ENTITLING TO SHARES. MANAGEMENT Company Name Meeting Date CUSIP Ticker VERIZON COMMUNICATIONS INC 92343V104 VZ Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: RICHARD L. CARRION MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: M. FRANCES KEETH MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: ROBERT W. LANE MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: SANDRA O. MOOSE MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JOSEPH NEUBAUER MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: DONALD T. NICOLAISEN MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: THOMAS H. O'BRIEN MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: CLARENCE OTIS, JR. MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: HUGH B. PRICE MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: IVAN G. SEIDENBERG MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: RODNEY E. SLATER MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: JOHN W. SNOW MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: JOHN R. STAFFORD MANAGEMENT FOR 02. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR 03 .ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION MANAGEMENT AGAINST 04. PROHIBIT GRANTING STOCK OPTIONS ISSUER AGAINST 05. GENDER IDENTITY NON-DISCRIMINATION POLICY ISSUER AGAINST 06. PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS ISSUER AGAINST 07. SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING ISSUER AGAINST 08. ADOPT AND DISCLOSE SUCCESSION PLANNING POLICY ISSUER AGAINST 09. SHAREHOLDER APPROVAL OF BENEFITS PAID AFTER DEATH ISSUER AGAINST 10. EXECUTIVE STOCK RETENTION REQUIREMENTS ISSUER Company Name Meeting Date CUSIP Ticker APACHE CORPORATION 5/6/2010 APA Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. ELECTION OF DIRECTOR: EUGENE C. FIEDOREK MANAGEMENT FOR 02. ELECTION OF DIRECTOR: PATRICIA ALBJERG GRAHAM MANAGEMENT FOR 03. ELECTION OF DIRECTOR: F.H. MERELLI MANAGEMENT FOR 04. RATIFICATION OF ERNST & YOUNG AS APACHE'S INDEPENDENT AUDITORS. MANAGEMENT Company Name Meeting Date CUSIP Ticker COVANCE INC CVD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. JOSEPH L. HERRING FOR 2. JOHN MCCARTNEY FOR 3. BRADLEY T. SHEARES FOR 02. APPROVAL OF 2 MANAGEMENT FOR 03. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker ST. JUDE MEDICAL, INC STJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: STUART M. ESSIG MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: BARBARA B. HILL MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: MICHAEL A. ROCCA MANAGEMENT FOR 02. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT AGAINST 03. TO CONSIDER AND ACT UPON A SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. ISSUER Company Name Meeting Date CUSIP Ticker 3M COMPANY 88579Y101 MMM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: GEORGE W. BUCKLEY MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: MICHAEL L. ESKEW MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: W. JAMES FARRELL MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: HERBERT L. HENKEL MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: AULANA L. PETERS MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH MANAGEMENT FOR 02. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR 03. TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. MANAGEMENT AGAINST 04. STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. ISSUER Company Name Meeting Date CUSIP Ticker GILEAD SCIENCES, INC GILD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. PAUL BERG FOR 2. JOHN F. COGAN FOR 3 ETIENNE F. DAVIGNON FOR 4. JAMES M. DENNY FOR 5. CARLA A. HILLS FOR 6. KEVIN E. LOFTON FOR 7. JOHN W. MADIGAN FOR 8. JOHN C. MARTIN FOR 9. GORDON E. MOORE FOR 10. NICHOLAS G. MOORE FOR 11. RICHARD J. WHITLEY FOR 12. GAYLE E. WILSON FOR 13. PER WOLD-OLSEN FOR 02. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. MANAGEMENT AGAINST 03. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO ADOPT MAJORITY VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORATION AND BY-LAWS. ISSUER Company Name Meeting Date CUSIP Ticker AMGEN INC AMGN Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: MR. JERRY D. CHOATE MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: MR. FREDERICK W. GLUCK MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: MR. KEVIN W. SHARER MANAGEMENT FOR 02. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010 MANAGEMENT AGAINST 3A. STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #1 (SHAREHOLDER ACTION BY WRITTEN CONSENT) ISSUER AGAINST 3B. STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #2 (EQUITY RETENTION POLICY) ISSUER Company Name Meeting Date CUSIP Ticker AMERICAN TOWER CORPORATION AMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: RAYMOND P. DOLAN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: RONALD M. DYKES MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: CAROLYN F. KATZ MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: GUSTAVO LARA CANTU MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JOANN A. REED MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: PAMELA D.A. REEVE MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: DAVID E. SHARBUTT MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: SAMME L. THOMPSON MANAGEMENT FOR 02. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker CONOCOPHILLIPS 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: RUTH R. HARKIN MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: HAROLD W. MCGRAW III MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: JAMES J. MULVA MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: WILLIAM K. REILLY MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: KATHRYN C. TURNER MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. MANAGEMENT FOR 02. PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT AGAINST 03. BOARD RISK MANAGEMENT OVERSIGHT ISSUER AGAINST 04. GREENHOUSE GAS REDUCTION ISSUER AGAINST 05 .OIL SANDS DRILLING ISSUER AGAINST 06. LOUISIANA WETLANDS ISSUER AGAINST 07. FINANCIAL RISKS OF CLIMATE CHANGE ISSUER AGAINST 08. TOXIC POLLUTION REPORT ISSUER AGAINST 09. GENDER EXPRESSION NON-DISCRIMINATION ISSUER AGAINST 10. POLITICAL CONTRIBUTIONS ISSUER Company Name Meeting Date CUSIP Ticker CVS CAREMARK CORPORATION CVS Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: EDWIN M. BANKS MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: C. DAVID BROWN II MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: DAVID W. DORMAN MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: MARIAN L. HEARD MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: WILLIAM H. JOYCE MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: JEAN-PIERRE MILLON MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: TERRENCE MURRAY MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: C.A. LANCE PICCOLO MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: SHELI Z. ROSENBERG MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: THOMAS M. RYAN MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: RICHARD J. SWIFT MANAGEMENT FOR 02. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MANAGEMENT FOR 03. PROPOSAL TO ADOPT THE COMPANY'S 2 MANAGEMENT FOR 04. PROPOSAL TO ADOPT AN AMENDMENT TO THE COMPANY'S CHARTER TO ALLOW STOCKHOLDERS TO CALL SPECIAL MEETINGS. MANAGEMENT AGAINST 05. STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. ISSUER AGAINST 06. STOCKHOLDER PROPOSAL REGARDING PRINCIPLES TO STOP GLOBAL WARMING. ISSUER Company Name Meeting Date CUSIP Ticker PHILIP MORRIS INTERNATIONAL INC PM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: HAROLD BROWN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: J. DUDLEY FISHBURN MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JENNIFER LI MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: GRAHAM MACKAY MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: SERGIO MARCHIONNE MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: LUCIO A. NOTO MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: CARLOS SLIM HELU MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: STEPHEN M. WOLF MANAGEMENT FOR 02. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS MANAGEMENT AGAINST 03. STOCKHOLDER PROPOSAL 1 - FOOD INSECURITY AND TOBACCO USE ISSUER AGAINST 04. STOCKHOLDER PROPOSAL 2 - CREATE HUMAN RIGHTS PROTOCOLS FOR THE COMPANY AND ITS SUPPLIERS ISSUER Company Name Meeting Date CUSIP Ticker GENTEX CORPORATION GNTX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT 1. JOHN MULDER 2. FREDERICK SOTOK 3. WALLACE TSUHA AGAINST 02. A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS ISSUE A SUSTAINABILITY REPORT. ISSUER FOR 03. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker THE WESTERN UNION COMPANY WU Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. ELECTION OF DIRECTOR: DINYAR S. DEVITRE MANAGEMENT FOR 02. ELECTION OF DIRECTOR: CHRISTINA A. GOLD MANAGEMENT FOR 03. ELECTION OF DIRECTOR: BETSY D. HOLDEN MANAGEMENT FOR 04. ELECTION OF DIRECTOR: WULF VON SCHIMMELMANN MANAGEMENT FOR 05. RATIFICATION OF SELECTION OF AUDITORS MANAGEMENT Company Name Meeting Date CUSIP Ticker WELLPOINT INC 94973V107 WLP Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: SHEILA P. BURKE MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: GEORGE A. SCHAEFER, JR. MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: JACKIE M. WARD MANAGEMENT FOR 02. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT AGAINST 03. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING A FEASIBILITY STUDY FOR CONVERTING TO NONPROFIT STATUS. ISSUER AGAINST 04. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF LOBBYING EXPENSES. ISSUER AGAINST 05. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING AN ADVISORY RESOLUTION ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. ISSUER AGAINST 06. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO CHANGE OUR JURISDICTION OF INCORPORATION FROM INDIANA TO DELAWARE. ISSUER Company Name Meeting Date CUSIP Ticker JPMORGAN CHASE & CO 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: CRANDALL C. BOWLES MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: STEPHEN B. BURKE MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: DAVID M. COTE MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: JAMES S. CROWN MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JAMES DIMON MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: ELLEN V. FUTTER MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: DAVID C. NOVAK MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON MANAGEMENT FOR 02. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST 04. POLITICAL NON-PARTISANSHIP ISSUER AGAINST 05. SPECIAL SHAREOWNER MEETINGS ISSUER AGAINST 06. COLLATERAL IN OVER THE COUNTER DERIVATIVES TRADING ISSUER AGAINST 07. SHAREHOLDER ACTION BY WRITTEN CONSENT ISSUER AGAINST 08. INDEPENDENT CHAIRMAN ISSUER AGAINST 09. PAY DISPARITY ISSUER AGAINST 10. SHARE RETENTION ISSUER Company Name Meeting Date CUSIP Ticker HALLIBURTON COMPANY HAL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: A.M. BENNETT MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: J.R. BOYD MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: M. CARROLL MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: N.K. DICCIANI MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: S.M. GILLIS MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: J.T. HACKETT MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: D.J. LESAR MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: R.A. MALONE MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: J.L. MARTIN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: D.L. REED MANAGEMENT FOR 02. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. MANAGEMENT AGAINST 03. PROPOSAL ON HUMAN RIGHTS POLICY. ISSUER AGAINST 04. PROPOSAL ON POLITICAL CONTRIBUTIONS. ISSUER AGAINST 05. PROPOSAL ON EXECUTIVE COMPENSATION POLICIES. ISSUER AGAINST 06. PROPOSAL ON SPECIAL SHAREOWNER MEETINGS. ISSUER Company Name Meeting Date CUSIP Ticker INTEL CORPORATION INTC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: SUSAN L. DECKER MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: JOHN J. DONAHOE MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: REED E. HUNDT MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: PAUL S. OTELLINI MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: JAMES D. PLUMMER MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: DAVID S. POTTRUCK MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: JANE E. SHAW MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: FRANK D. YEARY MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE MANAGEMENT FOR 02. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR MANAGEMENT FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT Company Name Meeting Date CUSIP Ticker STATE STREET CORPORATION STT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: K. BURNES MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: P. COYM MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: A. FAWCETT MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: D. GRUBER MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: L. HILL MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: J. HOOLEY MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: R. KAPLAN MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: C. LAMANTIA MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: R. LOGUE MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: R. SERGEL MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: R. SKATES MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: G. SUMME MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: R. WEISSMAN MANAGEMENT FOR 02. TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. MANAGEMENT FOR 03. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. MANAGEMENT AGAINST 04. TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO THE SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. ISSUER AGAINST 05. TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO A REVIEW OF PAY DISPARITY. ISSUER Company Name Meeting Date CUSIP Ticker ACE LIMITED H0023R105 ACE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: PETER MENIKOFF MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: ROBERT RIPP MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: THEODORE E.SHASTA MANAGEMENT FOR 02. AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO THE TREATMENT OF ABSTENTIONS AND BROKER NON-VOTES MANAGEMENT FOR 3A. APPROVAL OF THE ANNUAL REPORT MANAGEMENT FOR 3B. APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED MANAGEMENT FOR 3C. APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS MANAGEMENT FOR 04. ALLOCATION OF DISPOSABLE PROFIT MANAGEMENT FOR 05. DISCHARGE OF THE BOARD OF DIRECTORS MANAGEMENT FOR 06. AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO AUTHORIZED SHARE CAPITAL MANAGEMENT FOR 7A. ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING MANAGEMENT FOR 7B.RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAWREPORTING FOR THE YEAR ENDING DECEMBER 31, 2010 MANAGEMENT FOR 7C. ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING MANAGEMENT FOR 08. APPROVAL OF THE ACE LIMITED 2004 LONG-TERM INCENTIVE PLAN AS AMENDED THROUGH THE FIFTH AMENDMENT MANAGEMENT FOR 09. APPROVAL OF THE PAYMENT OF A DIVIDEND IN THE FORM OF A DISTRIBUTION THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES MANAGEMENT Company Name Meeting Date CUSIP Ticker THE HOME DEPOT, INC HD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: DAVID H. BATCHELDER MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: FRANCIS S. BLAKE MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: ARI BOUSBIB MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: ARMANDO CODINA MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: BONNIE G. HILL MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: KAREN L. KATEN MANAGEMENT FOR 02. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP MANAGEMENT FOR 03. PROPOSAL TO APPROVE THE MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED AWARDS UNDER THE HOME DEPOT, INC. 2 MANAGEMENT AGAINST 04. SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING ISSUER AGAINST 05. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION ISSUER AGAINST 06. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS ISSUER AGAINST 07. SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT ISSUER AGAINST 08. SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIRMAN OF THE BOARD ISSUER AGAINST 09. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT ISSUER AGAINST 10 .SHAREHOLDER PROPOSAL REGARDING REINCORPORATION IN NORTH DAKOTA ISSUER Company Name Meeting Date CUSIP Ticker COMCAST CORPORATION 5/20/2010 20030N101 CMCSA Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. S. DECKER ANSTROM FOR 2. KENNETH J. BACON FOR 3. SHELDON M. BONOVITZ FOR 4. EDWARD D. BREEN FOR 5. JULIAN A. BRODSKY FOR 6. JOSEPH J. COLLINS FOR 7. J. MICHAEL COOK FOR 8. GERALD L. HASSELL FOR 9. JEFFREY A. HONICKMAN FOR 10. BRIAN L. ROBERTS FOR 11. RALPH J. ROBERTS FOR 12. DR. JUDITH RODIN FOR 13. MICHAEL I. SOVERN FOR 02. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITORS MANAGEMENT FOR 03. APPROVAL OF OUR 2 MANAGEMENT AGAINST 04. TO PROVIDE FOR CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS ISSUER AGAINST 05. TO ADOPT AND DISCLOSE A SUCCESSION PLANNING POLICY AND ISSUE ANNUAL REPORTS ON SUCCESSION PLAN ISSUER AGAINST 06. TO REQUIRE THAT THE CHAIRMAN OF THE BOARD NOT BE A CURRENT OR FORMER EXECUTIVE OFFICER ISSUER Company Name Meeting Date CUSIP Ticker FPL GROUP, INC FPL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1 .SHERRY S. BARRAT FOR 2. ROBERT M. BEALL, II FOR 3. J. HYATT BROWN FOR 4. JAMES L. CAMAREN FOR 5. J. BRIAN FERGUSON FOR 6. LEWIS HAY, III FOR 7. TONI JENNINGS FOR 8. OLIVER D. KINGSLEY, JR. FOR 9. RUDY E. SCHUPP FOR 10. WILLIAM H. SWANSON FOR 11. MICHAEL H. THAMAN FOR 12. HANSEL E. TOOKES, II FOR 02. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. MANAGEMENT FOR 03. APPROVAL OF AN AMENDMENT TO ARTICLE I OF THERE STATED ARTICLES OF INCORPORATION OF FPL GROUP, INC. TO CHANGE THE COMPANY'S NAME TO NEXTERA ENERGY, INC. MANAGEMENT Company Name Meeting Date CUSIP Ticker STERICYCLE, INC SRCL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. MARK C. MILLER FOR 2. JACK W. SCHULER FOR 3. THOMAS D. BROWN FOR 4. ROD F. DAMMEYER FOR 5. WILLIAM K. HALL FOR 6. JONATHAN T. LORD, M.D. FOR 7. JOHN PATIENCE FOR 8. J.W.P. REID-ANDERSON FOR 9. RONALD G. SPAETH FOR 02. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 MANAGEMENT Company Name Meeting Date CUSIP Ticker EXXON MOBIL CORPORATION 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. M.J. BOSKIN FOR 2. P. BRABECK-LETMATHE FOR 3. L.R. FAULKNER FOR 4. J.S. FISHMAN FOR 5. K.C. FRAZIER FOR 6. W.W. GEORGE FOR 7. M.C. NELSON FOR 8. S.J. PALMISANO FOR 9. S.S REINEMUND FOR 10. R.W. TILLERSON FOR 11. E.E. WHITACRE, JR. FOR 02. RATIFICATION OF INDEPENDENT AUDITORS () MANAGEMENT AGAINST 03. SPECIAL SHAREHOLDER MEETINGS () ISSUER AGAINST 04. INCORPORATE IN NORTH DAKOTA () ISSUER AGAINST 05. SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () ISSUER AGAINST 06. AMENDMENT OF EEO POLICY () ISSUER AGAINST 07. POLICY ON WATER () ISSUER AGAINST 08. WETLANDS RESTORATION POLICY () ISSUER AGAINST 09. REPORT ON CANADIAN OIL SANDS () ISSUER AGAINST 10. REPORT ON NATURAL GAS PRODUCTION () ISSUER AGAINST 11. REPORT ON ENERGY TECHNOLOGY () ISSUER AGAINST 12. GREENHOUSE GAS EMISSIONS GOALS () ISSUER AGAINST 13. PLANNING ASSUMPTIONS () ISSUER Company Name Meeting Date CUSIP Ticker CHEVRON CORPORATION CVX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: S.H. ARMACOST MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: L.F. DEILY MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: R.E. DENHAM MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: R.J. EATON MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: C. HAGEL MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: E. HERNANDEZ MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: F.G. JENIFER MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: G.L. KIRKLAND MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: S. NUNN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: D.B. RICE MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: K.W. SHARER MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: C.R. SHOEMATE MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: J.G. STUMPF MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: R.D. SUGAR MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: C. WARE MANAGEMENT FOR 1P. ELECTION OF DIRECTOR: J.S. WATSON MANAGEMENT FOR 02. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR 03. AMENDMENT TO CHEVRON'S BY-LAWS TO REDUCE THE PERCENTAGE OF STOCKHOLDINGS REQUIRED FOR STOCKHOLDERS TO CALL FOR SPECIAL MEETINGS MANAGEMENT AGAINST 04. APPOINTMENT OF AN INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE ISSUER AGAINST 05. HOLDING EQUITY-BASED COMPENSATION THROUGH RETIREMENT ISSUER AGAINST 06. DISCLOSURE OF PAYMENTS TO HOST GOVERNMENTS ISSUER AGAINST 07. GUIDELINES FOR COUNTRY SELECTION ISSUER AGAINST 08. FINANCIAL RISKS FROM CLIMATE CHANGE ISSUER AGAINST 09. HUMAN RIGHTS COMMITTEE ISSUER Company Name Meeting Date CUSIP Ticker LIMITED BRANDS, INC LTD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: DENNIS S. HERSCH MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: DAVID T. KOLLAT MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: WILLIAM R. LOOMIS, JR. MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: LESLIE H. WEXNER MANAGEMENT FOR 02. THE RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. MANAGEMENT Company Name Meeting Date CUSIP Ticker INGERSOLL-RAND PLC G47791101 IR Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: A.C. BERZIN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: J. BRUTON MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: J.L. COHON MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: G.D. FORSEE MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: P.C. GODSOE MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: E.E. HAGENLOCKER MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: C.J. HORNER MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: M.W. LAMACH MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: T.E. MARTIN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: O.R. SMITH MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: R.J. SWIFT MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: T.L. WHITE MANAGEMENT FOR 02. APPROVAL OF AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE PAY-FOR-PERFORMANCE COMPENSATION POLICIES. MANAGEMENT FOR 03. APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION OF AUDIT COMMITTEE OF THE BOARD TO FIX THE AUDITORS' REMUNERATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker WAL-MART STORES, INC WMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JAMES W. BREYER MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: JAMES I. CASH, JR. MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: ROGER C. CORBETT MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: DOUGLAS N. DAFT MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: MICHAEL T. DUKE MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: GREGORY B. PENNER MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: STEVEN S REINEMUND MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: ARNE M. SORENSON MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: JIM C. WALTON MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: S. ROBSON WALTON MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: LINDA S. WOLF MANAGEMENT FOR 02. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS MANAGEMENT FOR 03. APPROVAL OF THE WAL-MART STORES, INC. STOCK INCENTIVE PLAN OF 2010 MANAGEMENT FOR 04. APPROVAL OF THE ASDA LIMITED SHARESAVE PLAN 2000, AS AMENDED MANAGEMENT AGAINST 05. GENDER IDENTITY NON-DISCRIMINATION POLICY ISSUER AGAINST 06. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AGAINST 07. POLITICAL CONTRIBUTIONS REPORT ISSUER AGAINST 08. SPECIAL SHAREOWNER MEETINGS ISSUER AGAINST 09. POULTRY SLAUGHTER ISSUER AGAINST 10. LOBBYING PRIORITIES REPORT ISSUER Company Name Meeting Date CUSIP Ticker IRON MOUNTAIN INCORPORATED IRM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: CLARKE H. BAILEY MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: CONSTANTIN R. BODEN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: ROBERT T. BRENNAN MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: KENT P. DAUTEN MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: MICHAEL LAMACH MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: ARTHUR D. LITTLE MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: C. RICHARD REESE MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: VINCENT J. RYAN MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: LAURIE A. TUCKER MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: ALFRED J. VERRECCHIA MANAGEMENT FOR 02. THE APPROVAL OF AN AMENDMENT TO THE IRONMOUNTAIN INCORPORATED 2 MANAGEMENT FOR 03. THE APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN INCORPORATED 2 MANAGEMENT FOR 04. THE APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN INCORPORATED 2 MANAGEMENT FOR 05. THE RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR 2010. MANAGEMENT Company Name Meeting Date CUSIP Ticker TARGET CORPORATION 87612E106 TGT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: CALVIN DARDEN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: ANNE M. MULCAHY MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: GREGG W. STEINHAFEL MANAGEMENT FOR 02. COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS MANAGEMENT FOR 03. COMPANY PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION RELATING TO BOARD, SEE PROXY STATEMENT FOR FURTHER DETAILS. MANAGEMENT FOR 04. COMPANY PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO ELIMINATE A SUPERMAJORITY VOTE REQUIREMENT FOR CERTAIN BUSINESS COMBINATIONS MANAGEMENT AGAINST 05. COMPANY PROPOSAL TO AMEND AND RESTATE THE RESTATED ARTICLES TO REFLECT THE CHANGES PROPOSED AS ITEMS 3 AND 4, IF APPROVED, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT ISSUER Company Name Meeting Date CUSIP Ticker CATERPILLAR, INC CAT Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR 1. JOHN T. DILLON FOR 2. JUAN GALLARDO FOR 3. WILLIAM A. OSBORN FOR 4. EDWARD B. RUST, JR. FOR 5. SUSAN C. SCHWAB FOR 02. RATIFY AUDITORS FOR 03. AMEND 2006 LONG-TERM INCENTIVE PLAN MANAGEMENT FOR 04. AMEND ARTICLES AND BYLAWS TO DECLASSIFY BOARD MANAGEMENT FOR 05. AMEND ARTICLES AND BYLAWS TO ELIMINATE SUPERMAJORITY VOTE REQUIREMENTS MANAGEMENT AGAINST 06. STOCKHOLDER PROPOSAL - INDEPENDENT CHAIRMAN OF THE BOARD ISSUER AGAINST 07. STOCKHOLDER PROPOSAL - REVIEW GLOBAL CORPORATE STANDARDS ISSUER AGAINST 08.STOCKHOLDER PROPOSAL - SPECIAL STOCKHOLDERMEETINGS ISSUER Company Name Meeting Date CUSIP Ticker ABERCROMBIE & FITCH CO. ANF Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: EDWARD F. LIMATO (CLASS OF 2013) MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: ROBERT A. ROSHOLT (CLASS OF 2013) MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: CRAIG R. STAPLETON (CLASS OF 2013) MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: ELIZABETH M. LEE (CLASS OF 2011) MANAGEMENT FOR 02. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR 03. TO APPROVE THE ABERCROMBIE & FITCH CO. 2010 LONG- TERM INCENTIVE PLAN. MANAGEMENT AGAINST 04. TO APPROVE STOCKHOLDER PROPOSAL NO. 1 DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. ISSUER AGAINST 05. TO APPROVE STOCKHOLDER PROPOSAL NO. 2 DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. ISSUER AGAINST 06. TO APPROVE STOCKHOLDER PROPOSAL NO. 3 DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. ISSUER Company Name Meeting Date CUSIP Ticker CHESAPEAKE ENERGY CORPORATION CHK Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR 1. FRANK KEATING FOR 2. MERRILL A. MILLER, JR. FOR 3. FREDERICK B. WHITTEMORE FOR 02. TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. MANAGEMENT FOR 03. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. MANAGEMENT AGAINST 04. SHAREHOLDER PROPOSAL RELATING TO ANNUAL CASH BONUSES TO NAMED EXECUTIVE OFFICERS. ISSUER AGAINST 05. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE PARTICIPATION IN DERIVATIVE OR SPECULATIVE TRANSACTIONS INVOLVING STOCK. ISSUER AGAINST 06. SHAREHOLDER PROPOSAL REQUESTING AN ADVISORY SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. ISSUER AGAINST 07. SHAREHOLDER PROPOSAL REQUESTING AN ADVISORY SHAREHOLDER VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. ISSUER AGAINST 08. SHAREHOLDER PROPOSAL RELATING TO HYDRAULIC FRACTURING. ISSUER AGAINST 09. SHAREHOLDER PROPOSAL RELATING TO A SUSTAINABILITY REPORT. ISSUER Company Name Meeting Date CUSIP Ticker THE KROGER CO KR Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: REUBEN V. ANDERSON MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: DAVID B. DILLON MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: SUSAN J. KROPF MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: JOHN T. LAMACCHIA MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: DAVID B. LEWIS MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: W. RODNEY MCMULLEN MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: JORGE P. MONTOYA MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: CLYDE R. MOORE MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: SUSAN M. PHILLIPS MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: STEVEN R. ROGEL MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: JAMES A. RUNDE MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: RONALD L. SARGENT MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS MANAGEMENT FOR 02. APPROVAL OF AMENDMENT TO AMENDED ARTICLES OF INCORPORATION TO REQUIRE MAJORITY VOTE FOR ELECTION OF DIRECTORS. MANAGEMENT FOR 03. APPROVAL OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. MANAGEMENT AGAINST 04. APPROVE SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND A REPORT ON CLIMATE CHANGE. ISSUER The COUNTRY Bond and COUNTRY VP Bond Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)COUNTRY Mutual Funds Trust By (Signature and Title)* /s/ Philip T. Nelson Philip T. Nelson President Date October 19, 2010 * Print the name and title of each signing officer under his or her signature.
